 

Exhibit 10.2 

 

EXECUTION VERSION

 

INTERCREDITOR AGREEMENT

 

Intercreditor Agreement (this “Agreement”), dated as of July 8, 2020, among
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, with its
successors and assigns in such capacity, and as more specifically defined below,
the “Existing ABL Representative”) for the ABL Secured Parties (as defined
below), U.S. Bank National Association as collateral trustee for the Fixed Asset
Secured Parties (as defined below) (together with its successors and assigns in
such capacity, the “Collateral Trustee”) and each additional representative from
time to time party thereto and each of the Loan Parties (as defined below) party
hereto.

 

WHEREAS Winnebago Industries, Inc., an Iowa corporation (the “Company”),
Winnebago of Indiana, LLC, an Iowa limited liability company (“WGO of Indiana”),
Grand Design RV, LLC, an Indiana limited liability company (“Grand Design”),
Newmar Corporation, an Indiana corporation (“Newmar”; the Company, WGO of
Indiana, Grand Design and Newmar are collectively referred to herein as the
“Borrowers”), the other Loan Parties party thereto, the ABL Representative and
certain financial institutions and other entities are parties to the Amended and
Restated Credit Agreement, dated as of October 22, 2019, as amended on
November 15, 2019 and further amended as of the date hereof (the “Existing ABL
Agreement”), pursuant to which such financial institutions and other entities
have agreed to make loans and extend other financial accommodations to the
Borrowers;

 

WHEREAS, the Company is issuing senior secured notes under the Notes Indenture
(as defined below) for the purposes of refinancing in full the obligations under
that certain Loan Agreement, dated as of November 8, 2016, among Octavius
Corporation, a Delaware corporation, the other Loan Parties party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and the financial
institutions party thereto from time to time;

 

WHEREAS, the Loan Parties have granted to the ABL Representative security
interests and liens in the Collateral (as defined below) as security for payment
and performance of the ABL Obligations (as defined below);

 

WHEREAS, the Loan Parties have granted to the Collateral Trustee security
interests and liens in the Collateral as security for payment and performance of
the Notes Obligations (as defined below).

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

 

Section 1.           Definitions; Rules of Construction.

 

1.1           UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Equipment, General
Intangibles, Goods, Instruments, Inventory, Investment Property, Letter of
Credit, Letter of Credit Rights, Payment Intangibles, Records, Securities
Account and Supporting Obligations.

 





 

 

1.2           Defined Terms. Capitalized terms used and not otherwise defined
herein have the meanings set forth in the Collateral Trust Agreement as in
effect on the date hereof. The following terms, as used herein, have the
following meanings:

 

“ABL Agreement” means the collective reference to (a) the Existing ABL
Agreement, (b) any Additional ABL Agreement and (c) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has been incurred to extend, replace, refinance or
refund in whole or in part the indebtedness and other obligations outstanding
under the Existing ABL Agreement (regardless of whether such replacement,
refunding or refinancing is a “working capital” facility, asset-based facility
or otherwise), any Additional ABL Agreement or any other agreement or instrument
referred to in this clause (c) unless such agreement or instrument expressly
provides that it is not intended to be and is not an ABL Agreement hereunder (a
“Replacement ABL Agreement”). Any reference to the ABL Agreement hereunder shall
be deemed a reference to any ABL Agreement then extant.

 

“ABL Creditors” means, collectively, the “Lenders” and the “Secured Parties”,
each as defined in any ABL Agreement.

 

“ABL DIP Financing” has the meaning set forth in Section 5.2(a).

 

“ABL Documents” means the ABL Agreement, each ABL Security Document, each ABL
Guarantee and each other “Loan Document” as defined in the ABL Agreement (other
than this Agreement).

 

“ABL Priority Collateral” means all Collateral consisting of the following:

 

(1)all Accounts and Credit Card Receivables;

 

(2)all Inventory;

 

(3)all Deposit Accounts;

 

(4)all cash and cash equivalents;

 

(5)to the extent evidencing or governing any of the items referred to in the
preceding clauses (1), (2), (3) and (4), all Chattel Paper,
Documents, Instruments, General Intangibles and Securities Accounts related
thereto; provided that to the extent any of the foregoing also relates to Fixed
Asset Priority Collateral only that portion related to the items referred to in
the preceding clauses (1), (2), (3) and (4) shall be included in the ABL
Priority Collateral;

 

(6)all books and records relating to the foregoing (including without limitation
all books, databases, customer lists and records, whether tangible or electronic
which contain any information relating to any of the foregoing); and

 



2

 

 

(7)all Proceeds of and Supporting Obligations, including, without limitation,
Letter of Credit Rights, with respect to any of the foregoing and all collateral
security and guarantees given by any Person in favor of any Loan Party with
respect to any of the foregoing.

 

“ABL Guarantee” means any guarantee by any Loan Party of any or all of the ABL
Obligations.

 

“ABL Intercreditor Agreement” means an intercreditor (or similar) agreement
among the Existing ABL Representative, certain Loan Parties party thereto and
any representative and/or agent in respect of any Additional ABL Agreement, as
such agreement is amended, supplemented or otherwise modified from time to time.

 

“ABL Lien” means any Lien created by the ABL Security Documents.

 

“ABL Obligations” means (a) all principal of and interest (including without
limitation any Post-Petition Interest) and premium (if any) on all loans made
pursuant to any ABL Agreement or any ABL DIP Financing by the ABL Creditors,
(b) all reimbursement obligations (if any) and interest thereon (including
without limitation any Post-Petition Interest) with respect to any letter of
credit or similar instruments issued pursuant to the ABL Agreement, (c) all Swap
Obligations, (d) all Banking Services Obligations and (e) all guarantee
obligations, indemnities, fees, expenses and other amounts payable by the Loan
Parties from time to time pursuant to the ABL Documents, in each case whether or
not allowed or allowable in an Insolvency Proceeding. To the extent any payment
with respect to any ABL Obligation (whether by or on behalf of any Loan Party,
as Proceeds of security, enforcement of any right of setoff or otherwise,
including pursuant to any settlement entered into by an ABL Secured Party or a
Fixed Asset Secured Party in its discretion) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any Fixed Asset Secured Party, receiver or similar Person,
then the obligation or part thereof originally intended to be satisfied shall,
for the purposes of this Agreement and the rights and obligations of the ABL
Secured Parties and the Fixed Asset Secured Parties, be deemed to be reinstated
and outstanding as if such payment had not occurred.

 

“ABL Obligations Payment Date” means the first date on which (a) all of the ABL
Obligations (other than those that constitute Unasserted Contingent Obligations)
have been indefeasibly paid in cash in full (or cash collateralized or defeased
in accordance with the terms of the ABL Documents), (b) all commitments to
extend credit under the ABL Documents have been terminated, (c) there are no
outstanding letters of credit or similar instruments issued under the ABL
Documents (other than such as have been cash collateralized or defeased in
accordance with the terms of the ABL Documents), and (d) so long as the Fixed
Asset Obligations Payment Date shall not have occurred, the ABL Representative
has delivered a written notice to the Collateral Trustee stating that the events
described in clauses (a), (b) and (c) have occurred to the satisfaction of the
ABL Secured Parties.

 

“ABL Post-Petition Assets” has the meaning set forth in Section 5.2(b).

 

“ABL Representative” means, (a) in the case of the Existing ABL Agreement, the
Existing ABL Representative and (b) in the case of any Additional ABL Agreement
or any Replacement ABL Agreement, the ABL Representative shall be the Person
identified as such in such Agreement and in the applicable Joinder Agreement,
together with its successors in such capacity.

 



3

 

 

“ABL Secured Parties” means the ABL Representative, the ABL Creditors and any
other holders of the ABL Obligations.

 

“ABL Security Documents” means the “Collateral Documents” (or similar term) as
defined in any ABL Agreement, and any other documents that are designated under
any ABL Agreement as “ABL Security Documents” for purposes of this Agreement.

 

“Access Period” means, with respect to each parcel or item of Fixed Asset
Priority Collateral, the period, following the commencement of any Enforcement
Action, which begins on the earlier of (a) the day on which the Designated ABL
Representative provides the Collateral Trustee with the notice of its election
to obtain access to such parcel or item of Fixed Asset Priority Collateral
pursuant to Section 3.4(c) and (b) the fifth Business Day after the Collateral
Trustee provides the Designated ABL Representative with notice that the
Collateral Trustee (or its agent) has obtained possession or control of such
parcel or item of Fixed Asset Priority Collateral and ends on the earliest of
(i) the day which is 180 days after the date (the “Initial Access Date”) on
which the Designated ABL Representative initially obtains the ability to take
physical possession of, remove or otherwise control physical access to, or
actually uses, such parcel or item of Fixed Asset Priority Collateral plus such
number of days, if any, after the Initial Access Date that it is stayed or
otherwise prohibited by law or court order from exercising remedies with respect
to associated ABL Priority Collateral, (ii) the date on which all or
substantially all of the ABL Priority Collateral associated with such parcel or
item of Fixed Asset Priority Collateral is sold, collected or liquidated,
(iii) the ABL Obligations Payment Date and (iv) the date on which the default
which resulted in such Enforcement Action has been cured or waived in writing.

 

“Additional ABL Agreement” means any agreement for the incurrence of additional
indebtedness that is (a) secured by the ABL Priority Collateral on a basis
senior to the Fixed Asset Obligations, (b) is permitted to be so secured by the
Existing ABL Agreement and the Fixed Asset Documents, (c) has been designated by
the Company as an Additional ABL Agreement in accordance with
Section 10.5(c) hereof and (d) such designation has been approved by the
Existing ABL Agent.

 

“Additional Debt” has the meaning set forth in Section 10.5(b).

 

“Additional Fixed Asset Debt” has the meaning given to the term Additional
Permitted Notes Debt in the Collateral Trust Agreement; provided, however, that
such Additional Fixed Asset Debt was permitted to be incurred by the ABL
Agreement at the time such obligations are designated as Additional Fixed Asset
Debt in accordance with the Collateral Trust Agreement.

 

“Banking Services Obligations” means all obligations of the Company and its
subsidiaries owed to any ABL Secured Party (or any of its affiliates) in respect
of treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services), credit card services, stored valued
card services, merchant processing services, other cash management services,
equipment leasing and equipment financing; provided that, “Banking Services
Obligations” shall include, without limitation, all “Banking Services
Obligations” (as defined in the Existing ABL Agreement as in effect on the date
hereof).

 



4

 

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.).

 

“Borrowers” has the meaning set forth in the first WHEREAS clause above.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Collateral” means, collectively, all property upon which a Lien is granted
pursuant to the Security Documents.

 

“Company” has the meaning set forth in the first WHEREAS clause above.

 

“Comparable Security Document” means, in relation to any Senior Collateral
subject to any Senior Security Document, that Junior Security Document (if any)
that creates a security interest in the same Senior Collateral, granted by the
same Loan Party, as applicable.

 

“Collateral Trust Agreement” means the Collateral Trust Agreement, dated as of
the date hereof, among the Collateral Trustee, each Loan Party and other
Permitted Collateral Trustee (as defined therein) from time to time party
thereto, as it may be amended, modified, supplemented or restated from time to
time.

 

“Collateral Trustee” has the meaning set forth in the preamble to this
Agreement.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Credit Card Issuer” shall mean any Person who issues or whose members issue
credit cards, including, without limitation, MasterCard or VISA bank credit or
debit cards or other bank credit or debit cards issued through MasterCard
International, Inc., Visa, U.S.A., Inc. or Visa International and American
Express, Discover, Diners Club, Carte Blanche and other non-bank credit or debit
cards, including, without limitation, credit or debit cards issued by or through
American Express Travel Related Services Company, Inc., and Novus Services, Inc.

 

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Loan Party’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Issuer.

 



5

 

 

“Credit Card Receivable” means each Payment Intangible, together with all
income, payments and proceeds thereof, owed by a Credit Card Issuer or Credit
Card Processor to a Loan Party resulting from charges by a customer of a Loan
Party on credit or debit cards issued by such Credit Card Issuer in connection
with the sale of Inventory by a Loan Party, or services performed by a Loan
Party.

 

“Debt Document” means, collectively, the ABL Documents and the Fixed Asset
Documents.

 

“Designated ABL Representative” means (a) if at any time there is only one
Series of ABL Obligations outstanding, the ABL Representative for such
Series and (b) if clause (a) does not apply, the “Applicable Collateral Agent”
(or similar term) as defined in the ABL Intercreditor Agreement at such time. As
of the date hereof, the Designated ABL Representative is the Existing ABL
Representative.

 

“Designated Senior Representative” means (a) with respect to any ABL Priority
Collateral, the Designated ABL Representative and (b) with respect to any Fixed
Asset Priority Collateral, the Collateral Trustee.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Enforcement Action” means, with respect to the ABL Obligations or the Fixed
Asset Obligations, the exercise of any rights and remedies with respect to any
Collateral securing such obligations or the commencement or prosecution of
enforcement of any of the rights and remedies with respect to any Collateral
under, as applicable, the ABL Documents or the Fixed Asset Documents, or
applicable law, including without limitation the exercise of any rights of
set-off or recoupment, and the exercise of any rights or remedies of a secured
creditor under the Uniform Commercial Code of any applicable jurisdiction or
under the Bankruptcy Code, with the understanding that the commencement and
continuation of a Cash Dominion Period (as defined in the ABL Security
Documents) by itself shall not constitute an Enforcement Action.

 

“Existing ABL Agreement” has the meaning set forth in the first WHEREAS clause
of this Agreement above.

 

“Existing ABL Representative” has the meaning set forth in the preamble of this
Agreement.

 

“Fixed Asset Representative” means the Collateral Trustee.

 

“Fixed Asset Documents” means the Priority Lien Documents and the Parity Lien
Documents.

 

“Fixed Asset DIP Financing” has the meaning set forth in Section 5.2(b).

 

“Fixed Asset Lien” means any Lien created by the Fixed Asset Security Documents.

 



6

 

 

“Fixed Asset Obligations” means Priority Lien Notes Obligations and all Parity
Lien Notes Obligations (in each case as defined in the Collateral Trust
Agreement); provided that in the case of any Additional Fixed Asset Debt such
Additional Fixed Asset Debt was permitted to be incurred by the ABL Agreement at
the time such obligations are designated as Additional Fixed Asset Debt in
accordance with the Collateral Trust Agreement.

 

“Fixed Asset Obligations Payment Date” means the first date on which (a) all
Fixed Asset Obligations (other than those that constitute Unasserted Contingent
Obligations) have been indefeasibly paid in cash in full, (b) all commitments to
extend credit under the Fixed Asset Documents have been terminated, and (c) so
long as the ABL Obligations Payment Date shall not have occurred, the Fixed
Asset Representative has delivered a written notice to the Designated ABL
Representative stating that the events described in clauses (a) and (b) have
occurred to the satisfaction of the Fixed Asset Secured Parties.

 

“Fixed Asset Post-Petition Assets” has the meaning set forth in Section 5.2(a).

 

“Fixed Asset Priority Collateral” means all Collateral (other than the ABL
Priority Collateral) and all Proceeds thereof; provided, however, “Fixed Asset
Priority Collateral” shall not include Proceeds from the disposition of any
Fixed Asset Priority Collateral that otherwise constitute ABL Priority
Collateral (such as, but not limited to, cash proceeds) to the extent such
Proceeds are not required to be applied to the mandatory prepayment of the Fixed
Asset Obligations pursuant to the Fixed Asset Documents, unless such Proceeds
either (x) arise from a disposition of Fixed Asset Priority Collateral resulting
from an Enforcement Action taken by the Fixed Asset Secured Parties permitted by
this Agreement or (y) are deposited in a segregated cash collateral account with
the Fixed Asset Representative (in its capacity as Fixed Asset Representative
under the Fixed Asset Documents) to the extent required by the Fixed Asset
Documents. If such Proceeds are required to be applied to the mandatory
prepayment of the Fixed Asset Obligations or arise from a disposition of Fixed
Asset Priority Collateral resulting from an Enforcement Action, such Proceeds
shall not be included in the ABL Priority Collateral (notwithstanding anything
in the definition thereof to the contrary, including anything in the definition
of Accounts to the contrary, but subject to Section 4.1) and shall be Fixed
Asset Priority Collateral, but otherwise such Proceeds will constitute ABL
Priority Collateral.

 

“Fixed Asset Secured Parties” means the Permitted Notes Secured Parties (as
defined in the Collateral Trust Agreement).

 

“Fixed Asset Security Documents” means the Priority Lien Collateral Documents
and the Parity Lien Collateral Documents.

 

“Grand Design” has the meaning set forth in the first WHEREAS clause above.

 

“Initial Access Date” has the meaning set forth in the definition of “Access
Period”.

 

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

 



7

 

 

“Intellectual Property” means, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Patents, the Trademarks, the Trade
Secrets and the Licenses, and all rights to sue at law or in equity for any
infringement thereof, including the right to receive all proceeds and damages
therefrom.

 

“Joinder Agreement” means (a) in the case of any additional Loan Party becoming
a party hereto pursuant to Section 10.15, a joinder agreement substantially in
the form of Annex I, and (b) in the case of any ABL Representative described in
clause (b) of the definition thereof such ABL Representative becoming a party
hereto pursuant to Section 10.5, a joinder agreement substantially in the form
of Annex II.

 

“Junior Collateral” means, with respect to any Junior Secured Party, any
Collateral on which it has a Junior Lien.

 

“Junior Documents” means, collectively, with respect to any Junior Obligations,
any provision pertaining to such Junior Obligation in any Debt Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Junior Obligation.

 

“Junior Liens” means (a) with respect to any ABL Priority Collateral, all Liens
securing the Fixed Asset Obligations and (b) with respect to any Fixed Asset
Priority Collateral, all Liens securing the ABL Obligations.

 

“Junior Obligations” means (a) with respect to any ABL Priority Collateral, all
Fixed Asset Obligations and (b) with respect to any Fixed Asset Priority
Collateral, all ABL Obligations.

 

“Junior Representative” means (a) with respect to any ABL Obligations or any ABL
Priority Collateral, the Fixed Asset Representative and (b) with respect to any
Fixed Asset Obligations or any Fixed Asset Priority Collateral, the ABL
Representative.

 

“Junior Secured Parties” means (a) with respect to the ABL Priority Collateral,
all Fixed Asset Secured Parties and (b) with respect to the Fixed Asset Priority
Collateral, all ABL Secured Parties.

 

“Junior Security Documents” means, with respect to any Junior Secured Party, the
Security Documents that secure the Junior Obligations.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, Trademarks or Trade Secrets,
(b) all income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation, damages
and payments for past and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches thereof.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, hypothecation, assignment, assignation, debenture,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

 



8

 

 

“Lien Priority” means with respect to any Lien of the ABL Representative or
Fixed Asset Representative in the Collateral, the order of priority of such Lien
specified in Section 2.1.

 

“Loan Party” means the Borrowers and each direct or indirect affiliate or
shareholder (or equivalent) of the Borrowers or any of their affiliates that are
now or hereafter become a party to any ABL Document or any Fixed Asset Document,
in each case as a direct obligor or guarantor of the ABL Obligations or Fixed
Asset Obligations, as applicable. All references in this Agreement to any Loan
Party shall include such Loan Party as a debtor-in-possession and any receiver
or trustee for such Loan Party in any Insolvency Proceeding.

 

“Newmar” has the meaning set forth in the first WHEREAS clause to this
Agreement.

 

“Notes Indenture” means that certain Indenture dated as of the date hereof among
the Company, the Guarantors (as defined therein) and the Collateral Trustee, as
such agreement may be amended, restated, amended and restated, supplemented, or
otherwise modified, renewed, refunded, replaced or refinanced from time to time.

 

“Patents” means with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

 

“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity or party, including any government and any
political subdivision, agency or instrumentality thereof.

 

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding (or would accrue but for the commencement of an Insolvency
Proceeding), whether or not allowed or allowable in any such Insolvency
Proceeding.

 

“Priority Collateral” means the ABL Priority Collateral or the Fixed Asset
Priority Collateral.

 

“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily, including, without limitation, all
proceeds of any insurance policy covering the Collateral and all tax refunds
received in respect of Collateral.

 



9

 

 

“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.

 

“Replacement ABL Agreement” has the meaning set forth in the definition of “ABL
Agreement.”

 

“Secured Obligations” means the ABL Obligations and the Fixed Asset Obligations.

 

“Secured Parties” means the ABL Secured Parties and the Fixed Asset Secured
Parties.

 

“Security Documents” means, collectively, the ABL Security Documents and the
Fixed Asset Security Documents.

 

“Senior Collateral” means with respect to any Senior Secured Party, any
Collateral on which it has a Senior Lien.

 

“Senior Documents” means, collectively, with respect to any Senior Obligation,
any provision pertaining to such Senior Obligation in any Fixed Asset Document
or any other document, instrument or certificate evidencing or delivered in
connection with such Senior Obligation.

 

“Senior Liens” means (a) with respect to the ABL Priority Collateral, all Liens
securing the ABL Obligations and (b) with respect to the Fixed Asset Priority
Collateral, all Liens securing the Fixed Asset Obligations.

 

“Senior Obligations” means (a) with respect to any ABL Priority Collateral, all
ABL Obligations and (b) with respect to any Fixed Asset Priority Collateral, all
Fixed Asset Obligations.

 

“Senior Obligations Payment Date” means (a) with respect to any ABL Obligations,
the ABL Obligations Payment Date and (b) with respect to any Fixed Asset
Obligations, the Fixed Asset Obligations Payment Date.

 

“Senior Representative” means (a) with respect to any ABL Priority Collateral,
the ABL Representative and (b) with respect to any Fixed Asset Priority
Collateral, the Fixed Asset Representative.

 

“Senior Secured Parties” means (a) with respect to the ABL Priority Collateral,
all ABL Secured Parties and (b) with respect to the Fixed Asset Priority
Collateral, all Fixed Asset Secured Parties.

 

“Senior Security Documents” means, with respect to any Senior Secured Party, the
Security Documents that secure the Senior Obligations.

 

“Series” means, with respect to any ABL Obligations, all such obligations
secured by same ABL Security Documents and represented by the same ABL
Representative.

 



10

 

 

“Swap Obligations” means all obligations of the Company and its subsidiaries
owed to any ABL Creditor (or any of its affiliates) in respect of any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that,
“Swap Obligations” shall include, without limitation, all “Swap Agreement
Obligations” (as defined in the Existing ABL Agreement as in effect on the date
hereof).

 

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how, whether or not reduced to a writing or
other tangible form, now or hereafter in force, owned or used in, or
contemplated at any time for use in, the business of any Loan Party, including
with respect to any and all of the foregoing: (i) all documents and things
embodying, incorporating, or referring in any way thereto, (ii) all rights to
sue for past, present and future infringement thereof, (iii) all licenses,
claims, damages, and proceeds of suit arising therefrom, and (iv) all payments
and royalties and rights to payments and royalties arising out of the sale,
lease, license, assignment, or other dispositions thereof.

 

“Trademarks” means with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, trade styles, brand names, corporate
names, business names, domain names, logos and other source or business
identifiers and the registrations and applications for registration thereof, all
common-law rights related thereto, and the goodwill of the business symbolized
by the foregoing; (b) all renewals of the foregoing; (c) all income, royalties,
damages, and payments now or hereafter due or payable with respect thereto,
including, without limitation, damages, claims, and payments for past and future
infringements thereof; (d) all rights to sue for past, present, and future
infringements of the foregoing, including the right to settle suits involving
claims and demands for royalties owing; and (e) all rights corresponding to any
of the foregoing throughout the world.

 

“Unasserted Contingent Obligations” means, at any time, ABL Obligations or Fixed
Asset Obligations, as applicable, for taxes, costs, indemnifications,
reimbursements, damages and other liabilities (excluding (a) the principal of,
and interest and premium (if any) on, and fees and expenses relating to, any ABL
Obligation or Fixed Asset Obligation, as applicable, and (b) with respect to ABL
Obligations, contingent reimbursement obligations in respect of amounts that may
be drawn under outstanding letters of credit) in respect of which no assertion
of liability (whether oral or written) and no claim or demand for payment
(whether oral or written) has been made (and, in the case of ABL Obligations or
Fixed Asset Obligations, as applicable, for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.

 

“WGO of Indiana” has the meaning set forth in the first WHEREAS clause above.

 



11

 

 

1.3           Rules of Construction. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, extended, renewed, restated, replaced or otherwise modified
(subject to any restrictions on such amendments, supplements, extensions,
renewals, restatements, replacements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof’ and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

Section 2.           Lien Priority.

 

2.1           Lien Subordination. Notwithstanding the date, manner or order of
grant, attachment or perfection of any Junior Lien in respect of any Collateral
or of any Senior Lien in respect of any Collateral and notwithstanding any
provision of the Uniform Commercial Code, any applicable law, any Security
Document, any alleged or actual defect or deficiency in any of the foregoing or
any other circumstance whatsoever, each Junior Representative, on behalf of each
Junior Secured Party represented by it, in respect of such Collateral hereby
agrees that:

 

(a)           any Senior Lien in respect of such Collateral, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be and shall remain senior and prior to any Junior Lien in respect of such
Collateral (whether or not such Senior Lien is subordinated to any Lien securing
any other obligation); and

 

(b)           any Junior Lien in respect of such Collateral, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in all respects to any Senior Lien in respect of
such Collateral.

 

(c)           It is understood and agreed that solely as among the Fixed Asset
Secured Parties, their priority shall be governed by the Collateral Trust
Agreement.

 

2.2           Prohibition on Contesting Liens. In respect of any Collateral,
each Junior Representative, on behalf of each Junior Secured Party represented
by it, agrees that it shall not, and hereby waives any right to:

 

(a)           contest, or support any other Person in contesting, in any
proceeding (including any Insolvency Proceeding), the priority, validity or
enforceability of any Senior Lien on such Collateral;

 

(b)           directly or indirectly support any subordination of any Junior
Liens of the Junior Representative or any other Junior Secured Party (including
any adequate protection liens) on any Junior Collateral to any adequate
protection liens, carve-outs or other liens granted on such Junior Collateral in
an Insolvency Proceeding; or

 



12

 

 

(c)            demand, request, plead or otherwise assert or claim the benefit
of any marshalling, appraisal, valuation or similar right which it may have in
respect of such Collateral or the Senior Liens on such Collateral, except to the
extent that such rights are expressly granted in this Agreement.

 

2.3           Nature of Obligations. The Fixed Asset Representative on behalf of
itself and each other Fixed Asset Secured Party that it represents acknowledges
that a portion of the ABL Obligations represents debt that is revolving in
nature and that the amount thereof that may be outstanding at any time or from
time to time may be increased, reduced or repaid and subsequently reborrowed,
and that the terms of the ABL Obligations and any ABL Agreement or any provision
thereof may be waived, modified, extended, amended, restated or supplemented
from time to time, and that the aggregate amount of the ABL Obligations may be
increased, replaced or refinanced, in each event, without notice to or consent
by any Fixed Asset Secured Party and without affecting the provisions hereof.
The ABL Representative on behalf of itself and the other ABL Secured Parties
acknowledges that Fixed Asset Obligations may be replaced or refinanced and the
amount of any Fixed Asset Obligations may be increased, reduced, or repaid, and
any Fixed Asset Document or any provision thereof may be waived, modified,
extended, amended, restated or supplemented from time to time, and that the
aggregate amount of the Fixed Asset Obligations may be increased, replaced or
refinanced, in each event, without notice to or consent by the ABL Secured
Parties and without affecting the provisions hereof. The Lien Priorities
provided in Section 2.1 shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the ABL
Obligations or the Fixed Asset Obligations, or any portion thereof.

 

2.4           No New Liens. (a) Until the ABL Obligations Payment Date, no Fixed
Asset Secured Party shall acquire or hold any Lien on any assets of any Loan
Party securing any Fixed Asset Obligation which assets are not also subject to
the Lien of the ABL Representative under the ABL Documents, subject to the Lien
Priority set forth herein. If any Fixed Asset Secured Party shall (nonetheless
and in breach hereof) acquire or hold any Lien on any assets of any Loan Party
securing any Fixed Asset Obligation which assets are not also subject to the
Lien of the ABL Representative under the ABL Documents, subject to the Lien
Priority set forth herein, then the Fixed Asset Representative (or the relevant
Fixed Asset Secured Party) shall, without the need for any further consent of
any other Fixed Asset Secured Party and notwithstanding anything to the contrary
in any other Fixed Asset Document be deemed to also hold and have held such lien
for the benefit of the ABL Representative as security for the ABL Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the ABL Representative in writing of the existence of such Lien.

 



13

 

 

(b)           Until the Fixed Asset Obligations Payment Date, no ABL Secured
Party shall acquire or hold any Lien on any assets of any Loan Party securing
any ABL Obligation which assets are not also subject to the Lien of the Fixed
Asset Representative under the Fixed Asset Documents, subject to the Lien
Priority set forth herein. If any ABL Secured Party shall (nonetheless and in
breach hereof) acquire or hold any Lien on any assets of any Loan Party securing
any ABL Obligation which assets are not also subject to the Lien of the Fixed
Asset Representative under the Fixed Asset Documents, subject to the Lien
Priority set forth herein, then the ABL Representative (or the relevant ABL
Secured Party) shall, without the need for any further consent of any other ABL
Secured Party and notwithstanding anything to the contrary in any other ABL
Document be deemed to also hold and have held such lien for the benefit of the
Fixed Asset Representative as security for the relevant Fixed Asset Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the Fixed Asset Representative in writing of the existence of such Lien.

 

2.5           Separate Grants of Security and Separate Classification. Each
Secured Party acknowledges and agrees that (i) the grants of Liens pursuant to
the ABL Security Documents and the Fixed Asset Security Documents constitute
separate and distinct grants of Liens and (ii) because of, among other things,
their differing rights in the Collateral, the Fixed Asset Obligations are
fundamentally different from the ABL Obligations and should be separately
classified in any plan of reorganization proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the ABL Secured
Parties and the Fixed Asset Secured Parties in respect of the Collateral
constitute claims in the same class (rather than separate classes of senior and
junior secured claims), then the ABL Secured Parties and the Fixed Asset Secured
Parties hereby acknowledge and agree that all distributions shall be made as if
there were separate classes of ABL Obligation claims and Fixed Asset Obligation
claims against the Loan Parties (with the effect being that, to the extent that
the aggregate value of the ABL Priority Collateral or Fixed Asset Priority
Collateral is sufficient (for this purpose ignoring all claims held by the other
Secured Parties), the ABL Secured Parties or the Fixed Asset Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of Post-Petition Interest that are available from each
pool of Priority Collateral for each of the ABL Secured Parties and the Fixed
Asset Secured Parties, respectively, before any distribution is made in respect
of the claims held by the other Secured Parties, with the other Secured Parties
hereby acknowledging and agreeing to turn over to the respective other Secured
Parties amounts otherwise received or receivable by them to the extent necessary
to effectuate the intent of this sentence, even if such turnover has the effect
of reducing the aggregate recoveries.

 

2.6           Agreements Regarding Actions to Perfect Liens. (a) Each ABL
Representative agrees on behalf of itself and the other ABL Secured Parties
represented by it that all mortgages, deeds of trust, deeds and similar
instruments (collectively, “mortgages”) now or hereafter filed against Real
Property in favor of or for the benefit of such ABL Representative shall contain
the following notation: “The lien created by this mortgage on the property
described herein is junior and subordinate to the lien on such property created
by any mortgage, deed of trust or similar instrument now or hereafter granted to
U.S. Bank National Association as Collateral Trustee, in accordance with the
provisions of the Intercreditor Agreement dated as of July 8, 2020, as amended
from time to time.”

 



14

 

 

(b)           Each of each ABL Representative and the Fixed Asset Representative
hereby acknowledges that, to the extent that it holds, or a third party holds on
its behalf, physical possession of or “control” (as defined in the Uniform
Commercial Code) over Collateral pursuant to the ABL Security Documents or the
Fixed Asset Security Documents, as applicable, such possession or control is
also for the benefit of the Fixed Asset Representative and the other Fixed Asset
Secured Parties or each ABL Representative and the other ABL Secured Parties, as
applicable, solely to the extent required to perfect their security interest (if
any) in such Collateral. Nothing in the preceding sentence shall be construed to
impose any duty on any ABL Representative or the Fixed Asset Representative (or
any third party acting on either such Person’s behalf) with respect to such
Collateral or provide the Fixed Asset Representative, any other Fixed Asset
Secured Party, any ABL Representative or any other ABL Secured Party, as
applicable, with any rights with respect to such Collateral beyond those
specified in this Agreement, the ABL Security Documents and the Fixed Asset
Security Documents, as applicable, provided that subsequent to the occurrence of
the ABL Obligations Payment Date (so long as the Fixed Asset Obligations Payment
Date shall not have occurred), the ABL Representative shall (i) deliver to the
Collateral Trustee, at the Loan Parties’ sole cost and expense, the Collateral
in its possession or control together with any necessary endorsements to the
extent required by the Fixed Asset Documents or (ii) direct and deliver such
Collateral as a court of competent jurisdiction otherwise directs; provided,
further, that subsequent to the occurrence of the Fixed Asset Obligations
Payment Date (so long as the ABL Obligations Payment Date shall not have
occurred), the Fixed Asset Representative shall (i) deliver to the Designated
ABL Representative, at the Loan Parties’ sole cost and expense, the Collateral
in its possession or control together with any necessary endorsements to the
extent required by the ABL Documents or (ii) direct and deliver such Collateral
as a court of competent jurisdiction otherwise directs; provided, further, that
(i) prior to the occurrence of the Fixed Asset Obligations Payment Date, upon
the request of the Collateral Trustee or the Borrower, the Designated ABL
Representative shall turn over to the Collateral Trustee any Fixed Asset
Priority Collateral of which it has physical possession, and (ii) prior to the
occurrence of the ABL Obligations Payment Date, upon the request of the
Designated ABL Representative or the Borrower, the Fixed Asset Representative
shall turn over to the ABL Representative any ABL Priority Collateral of which
the Fixed Asset Representative has physical possession. The provisions of this
Agreement are intended solely to govern the respective Lien priorities as
between the ABL Secured Parties and the Fixed Asset Secured Parties and shall
not impose on the ABL Secured Parties or the Fixed Asset Secured Parties any
obligations in respect of the disposition of any Collateral (or any proceeds
thereof) that would conflict with prior perfected Liens or any claims thereon in
favor of any other Person that is not a Secured Party.

 

Section 3.           Enforcement Rights.

 

3.1           Exclusive Enforcement. Until the Senior Obligations Payment Date
has occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the Senior Secured Parties shall have the exclusive
right to take and continue any Enforcement Action (including the right to credit
bid their debt) with respect to the Senior Collateral, without any consultation
with or consent of any Junior Secured Party, but subject to the proviso set
forth in Section 5.1; provided that the Senior Secured Parties shall provide
prior written notice to the relevant Junior Secured Party of any such
Enforcement Action with respect to the Senior Collateral, but the failure to
give any such notice shall not create a cause of action against or cause a
forfeiture of any rights of the party failing to give such notice or create any
claim or right on behalf of any other party. Upon the occurrence and during the
continuance of an event of default under the Senior Documents, the Senior
Representative and the other Senior Secured Parties may take and continue any
Enforcement Action with respect to the Senior Obligations and the Senior
Collateral in such order and manner as they may determine in their sole
discretion in accordance with the terms and conditions of the Senior Documents.

 



15

 

 

3.2           Standstill and Waivers. Each Junior Representative, on behalf of
itself and the other Junior Secured Parties represented by it, agrees that,
until the Senior Obligations Payment Date has occurred, but subject to the
proviso set forth in Section 5.1:

 

(i)            they will not take or cause to be taken any action, the purpose
or effect of which is to make any Lien on any Senior Collateral that secures any
Junior Obligation pari passu with or senior to, or to give any Junior Secured
Party any preference or priority relative to, the Liens on the Senior Collateral
securing the Senior Obligations;

 

(ii)           they will not contest, oppose, object to, interfere with, hinder
or delay, in any manner, whether by judicial proceedings (including without
limitation the filing of an Insolvency Proceeding) or otherwise, any
foreclosure, sale, lease, exchange, transfer or other disposition of the Senior
Collateral by any Senior Secured Party or any other Enforcement Action taken (or
any forbearance from taking any Enforcement Action) in respect of the Senior
Collateral by or on behalf of any Senior Secured Party;

 

(iii)          they have no right to (x) direct either the Senior Representative
or any other Senior Secured Party to exercise any right, remedy or power with
respect to the Senior Collateral or pursuant to the Senior Security Documents in
respect of the Senior Collateral or (y) consent or object to the exercise by the
Senior Representative or any other Senior Secured Party of any right, remedy or
power with respect to the Senior Collateral or pursuant to the Senior Security
Documents with respect to the Senior Collateral or to the timing or manner in
which any such right is exercised or not exercised (or, to the extent they may
have any such right described in this clause (iii), whether as a junior lien
creditor in respect of the Senior Collateral or otherwise, they hereby
irrevocably waive such right);

 

(iv)          they will not institute any suit or other proceeding or assert in
any suit, Insolvency Proceeding or other proceeding any claim against any Senior
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no Senior Secured
Party shall be liable for, any action taken or omitted to be taken by any Senior
Secured Party with respect to the Senior Collateral or pursuant to the Senior
Documents in respect of the Senior Collateral;

 

(v)           they will not commence judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce their interest in or realize upon, the Senior Collateral; and

 

(vi)            they will not seek, and hereby waive any right, to have the
Senior Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Senior Collateral.

 



16

 

 

3.3           Judgment Creditors. In the event that any Fixed Asset Secured
Party becomes a judgment lien creditor in respect of Collateral as a result of
its enforcement of its rights as an unsecured creditor, such judgment lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the ABL Liens and the ABL Obligations) to the same extent as all
other Liens securing the Fixed Asset Obligations of such Fixed Asset Secured
Party are subject to the terms of this Agreement. In the event that any ABL
Secured Party becomes a judgment lien creditor in respect of Collateral as a
result of its enforcement of its rights as an unsecured creditor, such judgment
lien shall be subject to the terms of this Agreement for all purposes (including
in relation to the Fixed Asset Liens and the Fixed Asset Obligations) to the
same extent as all other Liens securing the ABL Obligations are subject to the
terms of this Agreement.

 

3.4           Cooperation: Sharing of Information and Access. (a) The Fixed
Asset Representative, on behalf of itself and the other Fixed Asset Secured
Parties represented by it, agrees that each of them shall take such actions as
any ABL Representative shall reasonably request in connection with the exercise
by the ABL Secured Parties of their rights set forth herein in respect of the
ABL Priority Collateral. Each ABL Representative, on behalf of itself and the
other ABL Secured Parties, agrees that each of them shall take such actions as
the Fixed Asset Representative shall reasonably request in connection with the
exercise by the Fixed Asset Secured Parties of their rights set forth herein in
respect of the Fixed Asset Priority Collateral.

 

(b)           In the event that any ABL Representative shall, in the exercise of
its rights under the ABL Security Documents or otherwise, receive possession or
control of any books and Records of any Loan Party which contain information
identifying or pertaining to the Fixed Asset Priority Collateral, such ABL
Representative shall promptly notify the Collateral Trustees of such fact and,
upon request from the Collateral Trustee and as promptly as practicable
thereafter, either make available to the Collateral Trustee such books and
Records for inspection and duplication or provide to the Collateral Trustee
copies thereof. In the event that the Fixed Asset Representative shall, in the
exercise of its rights under the applicable Fixed Asset Security Documents or
otherwise, receive possession or control of any books and records of any Loan
Party which contain information identifying or pertaining to any of the ABL
Priority Collateral, the Fixed Asset Representative shall promptly notify the
ABL Representative of such fact and, upon request from the Designated ABL
Representative and as promptly as practicable thereafter, either make available
to the Designated ABL Representative such books and records for inspection and
duplication or provide the Designated ABL Representative copies thereof. The
Fixed Asset Representative hereby irrevocably grants each ABL Representative (or
its designee) a non-exclusive worldwide license or right to use, to the maximum
extent permitted by applicable law and to the extent of the Fixed Asset
Representative’s interest therein, exercisable without payment of royalty or
other compensation, to use any of the Intellectual Property now or hereafter
owned by, licensed to, or otherwise used by the Loan Parties in order for the
ABL Representative (or its designee) and the ABL Secured Parties to purchase,
use, market, repossess, possess, store, assemble, manufacture, process, sell,
transfer, distribute .or otherwise dispose of any asset included in the ABL
Priority Collateral in connection with the liquidation, disposition or
realization upon the ABL Priority Collateral in accordance with the terms and
conditions of the ABL Security Documents and the other ABL Documents. The Fixed
Asset Representative agrees that any sale, transfer or other disposition of any
of the Loan Parties’ Intellectual Property (whether by foreclosure or otherwise)
will be subject to each ABL Representative’s rights as set forth in the
foregoing sentence.

 



17

 

 

(c)           If the Fixed Asset Representative, or any agent or representative
thereof, or any receiver, shall, after the commencement of any Enforcement
Action, obtain possession or physical control of any of the Fixed Asset Priority
Collateral, the Fixed Asset Representative shall promptly notify the Designated
ABL Representative in writing of that fact, and the Designated ABL
Representative shall, within ten Business Days thereafter, notify the Fixed
Asset Representative in writing as to whether the Designated ABL Representative
desires to exercise access rights under this Agreement. In addition, if any ABL
Representative, or any agent or representative of any ABL Representative, or any
receiver, shall obtain possession or physical control of any of the Fixed Asset
Priority Collateral in connection with an Enforcement Action, then such ABL
Representative shall promptly notify the Collateral Trustee that the ABL
Representative is exercising its access rights under this Agreement. Upon
delivery of such notice by the ABL Representative to the Collateral Trustee, the
ABL Representative and Collateral Trustee shall confer in good faith to
coordinate with respect to the ABL Representative’s exercise of such access
rights, with such access rights to apply to any parcel or item of Fixed Asset
Priority Collateral access to which is reasonably necessary to enable the ABL
Representative during normal business hours to convert ABL Priority Collateral
consisting of raw materials and work-in-process into saleable finished goods
and/or to transport such ABL Priority Collateral to a point where such
conversion can occur, to otherwise prepare ABL Priority Collateral for sale
and/or to arrange or effect the sale of ABL Priority Collateral (including the
conducting of auctions), all in accordance with the manner in which such matters
are completed in the ordinary course of business. Consistent with the definition
of “Access Period,” access rights will apply to differing parcels or items of
Fixed Asset Priority Collateral at differing times, in which case, a differing
Access Period will apply to each such parcel or items. During any pertinent
Access Period, each ABL Representative and its agents, representatives and
designees shall have an irrevocable, non-exclusive right to have access to, and
a rent-free right to use, the relevant parcel or item the Fixed Asset Priority
Collateral for the purposes described above. Each ABL Representative shall take
proper and reasonable care under the circumstances of any Fixed Asset Priority
Collateral that is used by such ABL Representative during the Access Period and
repair and replace any damage (ordinary wear-and-tear excepted) caused by such
ABL Representative or its agents, representatives or designees and such ABL
Representative shall comply with all applicable laws in all material respects in
connection with its use or occupancy or possession of the Fixed Asset Priority
Collateral. Each ABL Representative shall indemnify and hold harmless the Fixed
Asset Representative and the Fixed Asset Secured Parties for any injury or
damage to Persons or property (ordinary wear-and-tear excepted) caused by the
acts or omissions of Persons under its control; provided, however, that the ABL
Representatives and the ABL Secured Parties will not be liable for any
diminution in the value of Fixed Asset Priority Collateral caused by the absence
of the ABL Priority Collateral therefrom. Each ABL Representative and the
Collateral Trustee shall cooperate and use reasonable efforts to ensure that
their activities during the Access Period as described above do not interfere
materially with the activities of the other as described above, including the
right of the Collateral Trustee to show the Fixed Asset Priority Collateral to
prospective purchasers and to ready the Fixed Asset Priority Collateral for
sale. Consistent with the definition of the term “Access Period,” if any order
or injunction is issued or stay is granted or is otherwise effective by
operation of law that prohibits the ABL Representative from exercising any of
its rights hereunder, then the Access Period granted to any ABL Representative
under this Section 3.4 shall be stayed during the period of such prohibition and
shall continue thereafter for the number of days remaining as required under
this Section 3.4. The Fixed Asset Representative shall not foreclose or
otherwise sell, remove or dispose of any of the Fixed Asset Priority Collateral
during the Access Period with respect to such Collateral if any ABL
Representative (acting in good faith) informs the Collateral Trustee in writing
that such Collateral is reasonably necessary to enable such ABL Representative
to convert, transport or arrange to sell the ABL Priority Collateral as
described above.

 



18

 

 

3.5           No Additional Rights For the Loan Parties Hereunder. Except as
provided in Section 3.6 hereof, if any ABL Secured Party or Fixed Asset Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, no Loan Party shall be entitled to use such violation as a defense to
any action by any ABL Secured Party or Fixed Asset Secured Party, nor to assert
such violation as a counterclaim or basis for set off or recoupment against any
ABL Secured Party or Fixed Asset Secured Party.

 

3.6           Actions Upon Breach. (a) If any ABL Secured Party or Fixed Asset
Secured Party, contrary to this Agreement, commences or participates in any
action or proceeding against any Loan Party or the Collateral, such Loan Party,
with the prior written consent of the ABL Representative or the Collateral
Trustee, as applicable, may interpose as a defense or dilatory plea the making
of this Agreement, and any ABL Secured Party or Fixed Asset Secured Party, as
applicable, may intervene and interpose such defense or plea in its or their
name or in the name of such Loan Party.

 

(b)           Should any ABL Secured Party or Fixed Asset Secured Party,
contrary to this Agreement, in any way take, attempt to or threaten to take any
action with respect to the Collateral (including, without limitation, any
attempt to realize upon or enforce any remedy with respect to this Agreement),
or fail to take any action required by this Agreement, any ABL Secured Party or
Fixed Asset Secured Party (in its own name or in the name of the relevant Loan
Party), as applicable, or the relevant Loan Party, may obtain relief against
such ABL Secured Party or Fixed Asset Secured Party, as applicable, by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by each of the ABL Representative on behalf of each
ABL Secured Party and the Fixed Asset Representative on behalf of each Fixed
Asset Secured Party that is represents that (i) the ABL Secured Parties’ or
Fixed Asset Secured Parties’, as applicable, damages from its actions may at
that time be difficult to ascertain and may be irreparable, and (ii) each Fixed
Asset Secured Party or ABL Secured Party, as applicable, waives any defense that
the Loan Parties and/or the Fixed Asset Secured Parties and/or ABL Secured
Parties, as applicable, cannot demonstrate damage and/or be made whole by the
awarding of damages.

 

Section 4.           Application of Proceeds of Senior Collateral; Dispositions
and Releases of Lien; Notices and Insurance.

 

4.1           Application of Proceeds.

 

(a)           Application of Proceeds of Senior Collateral. The Senior
Representative and Junior Representative hereby agree that all Senior Collateral
and all Proceeds thereof received by either of them in connection with any
Enforcement Action or any other collection, sale, disposition or other transfer
of Senior Collateral (regardless of whether an Insolvency Proceeding has been
commenced by or against any Loan Party) shall be applied,

 



19

 

 

 

first, to the payment of costs and expenses (including reasonable attorneys'
fees and expenses and court costs) of the Senior Representative in connection
with such Enforcement Action or other collection, sale, disposition or other
transfer,

 

second, to the payment of the Senior Obligations in accordance with the Senior
Documents (including any separate intercreditor agreement among any Senior
Secured Parties or their representatives including in the case of the Fixed
Asset Secured Parties, the Collateral Trust Agreement) until the Senior
Obligations Payment Date,

 

third, to the payment of the Junior Obligations, to the extent such Senior
Collateral also constitutes Junior Collateral, in accordance with the Junior
Documents (including any separate intercreditor agreement among the Junior
Secured Parties or their representatives), and

 

fourth, the balance, if any, to the Loan Parties or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

 

All Proceeds of any sale of a Loan Party as a whole, or substantially all of the
assets of any Loan Party, or any sale where ABL Priority Collateral and Fixed
Asset Priority Collateral are sold together as a combined pool of assets, where
the consideration received is not allocated by type of asset, in connection with
or resulting from any Enforcement Action or any other collection, sale,
disposition or other transfer of Collateral, and whether or not pursuant to an
Insolvency Proceeding, shall be distributed as follows under clause “second”
above: first to the Designated ABL Representative for application to the ABL
Obligations in accordance with the terms of the ABL Documents (including any
separate intercreditor agreement among the ABL Secured Parties or their
representatives), up to the amount of the greater of (x) the fair market value
of and (y) the current book value of, in each case, the ABL Priority Collateral
disposed of in such sale or owned by such Loan Party (in the case of a sale of
such Loan Party as a whole), and second to the Collateral Trustee for
application to the Fixed Asset Obligations in accordance with the terms of the
Fixed Asset Documents (including any separate intercreditor agreement among
Fixed Asset Secured Parties or their representatives, including the Collateral
Trust Agreement) to the extent such Proceeds exceed the book value of the ABL
Priority Collateral.

 

(b)            Limited Obligation or Liability. In exercising remedies, whether
as a secured creditor or otherwise, the Senior Representative shall have no
obligation or liability to the Junior Representative or to any Junior Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by each party under the terms of this Agreement.

 

(c)            Segregation of Collateral. Until the occurrence of the Senior
Obligations Payment Date, any Senior Collateral that may be received by any
Junior Secured Party in violation of this Agreement shall, to the extent
practicable and in accordance with its normal practices, be segregated and held
in trust and promptly paid over to the Designated Senior Representative, for the
benefit of the Senior Secured Parties, in the same form as received, with any
necessary endorsements, and each Junior Secured Party hereby authorizes the
Designated Senior Representative to make any such endorsements as agent for the
Junior Representative (which authorization, being coupled with an interest, is
irrevocable).

 



 20 

 

 

4.2            Releases of Liens . (a) (i) Upon any release, sale or disposition
of ABL Priority Collateral permitted pursuant to the terms of the ABL Documents
that results in the release of the ABL Lien (other than release of the ABL Lien
due to the occurrence of the ABL Obligations Payment Date, and any release of
the ABL Lien after the occurrence and during the continuance of any event of
default under any Fixed Asset Document) on any ABL Priority Collateral, the
Fixed Asset Lien on such ABL Priority Collateral (excluding any portion of the
proceeds of such ABL Priority Collateral remaining after the ABL Obligations
Payment Date occurs) shall be automatically and unconditionally released with no
further consent or action of any Person so long as such release, sale or
disposition of ABL Priority Collateral is permitted pursuant to the terms of the
Fixed Asset Documents.

 

(ii)            Upon any release, sale or disposition of ABL Priority Collateral
pursuant to any Enforcement Action that results in the release of the ABL Lien
(other than release of the ABL Lien due to the occurrence of the ABL Obligations
Payment Date) on any ABL Priority Collateral, the Fixed Asset Lien on such ABL
Priority Collateral (excluding any portion of the proceeds of such ABL Priority
Collateral remaining after the ABL Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person so long as the proceeds of such ABL Priority Collateral are applied
in accordance with Section 4.1(a) (with, in the case of ABL Obligations
consisting of debt of a revolving nature, a corresponding permanent reduction in
the commitments thereto).

 

(iii)            The Fixed Asset Representative shall promptly execute and
deliver such release documents and instruments and shall take such further
actions as the Designated ABL Representative or the Borrower shall reasonably
request in writing to evidence any release of the Fixed Asset Lien described
herein. The Fixed Asset Representative hereby appoints the Designated ABL
Representative and any officer or duly authorized person of the Designated ABL
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Fixed Asset Representative and in the name of the Fixed Asset
Representative or in the Designated ABL Representative’s own name, from time to
time, in the ABL Representative’s sole discretion, for the purposes of carrying
out the terms of this Section 4.2, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this Section 4.2, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).

 

(b)            (i) Upon any release, sale or disposition of Fixed Asset Priority
Collateral permitted pursuant to the terms of the Fixed Asset Documents that
results in the release of all Fixed Asset Liens (other than release of Fixed
Asset Liens due to the occurrence of the Fixed Asset Obligations Payment Date,
and any release of the Fixed Asset Liens after the occurrence and during the
continuance of any event of default under the ABL Agreement) on any Fixed Asset
Priority Collateral, the ABL Lien on such Fixed Asset Priority Collateral
(excluding any portion of the proceeds of such Fixed Asset Priority Collateral
remaining after the Fixed Asset Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person so long as such release, sale or disposition of Fixed Asset Priority
Collateral is permitted pursuant to the terms of the ABL Documents.

 



 21 

 

 

(ii)            Upon any release, sale or disposition of Fixed Asset Priority
Collateral pursuant to any Enforcement Action that results in the release of the
Fixed Asset Lien (other than release of the Fixed Asset Lien due to the
occurrence of the Fixed Asset Obligations Payment Date) on any Fixed Asset
Priority Collateral, the ABL Lien on such Fixed Asset Priority Collateral
(excluding any portion of the proceeds of such Fixed Asset Priority Collateral
remaining after the Fixed Asset Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person so long as the proceeds of such Fixed Asset Priority Collateral are
applied in accordance with Section 4.1(a) (with, in the case of Fixed Asset
Obligations consisting of debt of a revolving nature, a corresponding permanent
reduction in the commitments thereto).

 

(iii)            Each ABL Representative shall promptly execute and deliver such
release documents and instruments and shall take such further actions as the
Fixed Asset Representative or the Borrower shall reasonably request in writing
to evidence any release of the ABL Lien described herein. The ABL Representative
hereby appoints the Collateral Trustee and any officer or duly authorized person
of the Collateral Trustee, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the place and
stead of the ABL Representative and in the name of the ABL Representative or in
the Collateral Trustee’s own name, from time to time, in the Collateral
Trustee’s sole discretion, for the purposes of carrying out the terms of this
Section 4.2, to take any and all appropriate action and to execute and deliver
any and all documents and instruments as may be necessary or desirable to
accomplish the purposes of this Section 4.2, including, without limitation, any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

4.3            Certain Real Property Notices: Insurance . (a) The Fixed Asset
Representative shall give the Designated ABL Representative at least 30 days'
notice prior to it commencing any Enforcement Action against any Real Property
(including, for the avoidance of doubt, the commencement of any action against
title insurance policies) owned by any Loan Party at which ABL Priority
Collateral is stored or otherwise located or to dispossess any Loan Party from
such Real Property.

 

(b)            Proceeds of Collateral include insurance proceeds and therefore
the Lien Priority shall govern the ultimate disposition of casualty insurance
proceeds. Each ABL Representative and the Fixed Asset Representative shall be
named as additional insureds and lender loss payees with respect to all
insurance policies relating to Collateral, to the extent required pursuant to
the terms of the Debt Documents. Each ABL Representative shall have the sole and
exclusive right, as against the Fixed Asset Representative, to adjust settlement
of insurance claims in the event of any covered loss, theft or destruction of
ABL Priority Collateral. The Fixed Asset Representative shall have the sole and
exclusive right, as against the ABL Representative, to adjust settlement of
insurance claims in the event of any covered loss, theft or destruction of Fixed
Asset Priority Collateral. All proceeds of such insurance shall be remitted to
the Designated ABL Representative or the Collateral Trustee, as the case may be,
and the Fixed Asset Representative and ABL Representative shall cooperate (if
necessary) in a reasonable manner in effecting the payment of insurance proceeds
in accordance with Section 4.1.

 



 22 

 

 

Section 5.           Insolvency Proceedings.

 

5.1           Filing of Motions . Until the Senior Obligations Payment Date has
occurred, the Junior Representative agrees on behalf of itself and the other
Junior Secured Parties that no Junior Secured Party shall, in or in connection
with any Insolvency Proceeding, file any pleadings or motions, take any position
at any hearing or proceeding of any nature, or otherwise take any action
whatsoever, in each case in respect of any of the Senior Collateral, including,
without limitation, with respect to the determination of any Liens or claims
held by the Senior Representative (including the validity and enforceability
thereof) or any other Senior Secured Party in respect of any Senior Collateral
or the value of any claims of such parties under Section 506(a) of the
Bankruptcy Code or otherwise; provided that the Junior Representative may
(i) file a proof of claim in an Insolvency Proceeding, and (ii) file any
necessary responsive or defensive pleadings in opposition of any motion or other
pleadings made by any Person seeking the disallowance of the claims of the
Junior Secured Parties on the Senior Collateral, subject to the limitations
contained in this Agreement and only if consistent with the terms and the
limitations on the Junior Representative imposed hereby.

 

5.2           Financing Matters . (a) If any Loan Party becomes subject to any
Insolvency Proceeding in the United States at any time prior to the ABL
Obligations Payment Date, and if any ABL Representative or the other ABL Secured
Parties desire to consent (or not object) to the use of cash collateral under
the Bankruptcy Code or to provide financing to any Loan Party under the
Bankruptcy Code or to consent (or not object) to the provision of such financing
to any Loan Party by any third party (any such financing, “ABL DIP Financing”‘),
then the Fixed Asset Representative agrees, on behalf of itself and the other
Fixed Asset Secured Parties that it represents, that each Fixed Asset Secured
Party (i) (x) will be deemed to have consented to, will raise no objection to,
nor support any other Person objecting to, the use of such cash collateral or to
such ABL DIP Financing on the grounds of a failure to provide “adequate
protection” for the Fixed Asset Representative’s Lien on the Collateral to
secure the Fixed Asset Obligations or on any other grounds and (y) will not
request any adequate protection solely as a result of such ABL DIP Financing
except as set forth in Section 5.4 below and (ii) will subordinate (and will be
deemed hereunder to have subordinated) the Fixed Asset Liens and any adequate
protection liens granted to any Fixed Asset Secured Party related thereto on any
ABL Priority Collateral (A) to such ABL DIP Financing on the same terms as the
ABL Liens are subordinated thereto (and such subordination will not alter in any
manner the terms of this Agreement), (B) to any adequate protection provided to
the ABL Secured Parties and (C) to any “carve-out” agreed to by the ABL
Representative or the other ABL Secured Parties, so long as (x) the Fixed Asset
Representative retains its Lien on the Collateral to secure the Fixed Asset
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code) and, as to the Fixed Asset
Priority Collateral only, such Lien has the same priority as existed prior to
the commencement of the case under the Bankruptcy Code and any Lien securing
such ABL DIP Financing is junior and subordinate to the Lien of the Fixed Asset
Representative on the Fixed Asset Priority Collateral, (y) all Liens on ABL
Priority Collateral securing any such ABL DIP Financing shall be senior to or on
a parity with the Liens of the ABL Representative and the ABL Lenders securing
the ABL Obligations on ABL Priority Collateral and (z) if any ABL Representative
receives a replacement or adequate protection Lien on post-petition assets of
the debtor to secure the ABL Obligations, and such replacement or adequate
protection Lien is on any of the Fixed Asset Priority Collateral, (1) such
replacement or adequate protection Lien on such post-petition assets which are
part of the Fixed Asset Priority Collateral (the “Fixed Asset Post-Petition
Assets”) is junior and subordinate to the Lien in favor of the Fixed Asset
Representative on the Fixed Asset Priority Collateral and (2) the Fixed Asset
Representative also receives a replacement or adequate protection Lien on such
Fixed Asset Post-Petition Assets of the debtor to secure the Fixed Asset
Obligations. In no event will any of the ABL Secured Parties seek to obtain a
priming Lien on any of the Fixed Asset Priority Collateral and nothing contained
herein shall be deemed to be a consent by any Fixed Asset Secured Party to any
adequate protection payments using Fixed Asset Priority Collateral.

 



 23 

 

 

(b)            If any Loan Party becomes subject to any Insolvency Proceeding in
the United States at any time prior to the Fixed Asset Obligations Payment Date,
and if the Fixed Asset Representative or the other Fixed Asset Secured Parties
desire to consent (or not object) or to provide financing to any Loan Party
under the Bankruptcy Code or to consent (or not object) to the provision of such
financing to any Loan Party by any third party (any such financing, “Fixed Asset
DIP Financing”), then each ABL Representative agrees, on behalf of itself and
the other ABL Secured Parties, that each ABL Secured Party it represents
(i) (x) will be deemed to have consented to, will raise no objection to, nor
support any other Person objecting to such Fixed Asset DIP Financing on the
grounds of a failure to provide “adequate protection” for such ABL
Representative’s Lien on the Collateral to secure the ABL Obligations or on any
other grounds and (y) will not request any adequate protection solely as a
result of such Fixed Asset DIP Financing except as set forth in Section 5.4
below and (ii) will subordinate (and will be deemed hereunder to have
subordinated) the ABL Liens on any Fixed Asset Priority Collateral (A) to such
Fixed Asset DIP Financing on the same terms as any Fixed Asset Liens are
subordinated thereto (and such subordination will not alter in any manner the
terms of this Agreement), (B) to any adequate protection provided to any Fixed
Asset Secured Parties and (C) to any “carve-out” agreed to by the Fixed Asset
Representative or the other Fixed Asset Secured Parties, so long as (x) the ABL
Representative retains its Lien on the Collateral to secure the ABL Obligations
(in each case, including Proceeds thereof arising after the commencement of the
case under the Bankruptcy Code) and, as to the ABL Priority Collateral only,
such Lien has the same priority as existed prior to the commencement of the case
under the Bankruptcy Code and any Lien securing such Fixed Asset DIP Financing
is junior and subordinate to the Lien of the ABL Representative on the ABL
Priority Collateral, (y) all Liens on Fixed Asset Priority Collateral securing
any such Fixed Asset DIP Financing shall be senior to or on a parity with the
Liens of the Fixed Asset Representative and the Fixed Asset Secured Parties
securing the Fixed Asset Obligations on Fixed Asset Priority Collateral and
(z) if the Fixed Asset Representative receives a replacement or adequate
protection Lien on post-petition assets of the debtor to secure the Fixed Asset
Obligations, and such replacement or adequate protection Lien is on any of the
ABL Priority Collateral, (1) such replacement or adequate protection Lien on
such post-petition assets which are part of the ABL Priority Collateral (the
“ABL Post-Petition Assets”) is junior and subordinate to the Lien in favor of
the ABL Representative on the ABL Priority Collateral and (2) the ABL
Representative also receives a replacement or adequate protection Lien on such
ABL Post-Petition Assets of the debtor to secure the ABL Obligations. In no
event will any of the Fixed Asset Secured Parties seek to obtain a priming Lien
on any of the ABL Priority Collateral, and nothing contained herein shall be
deemed to be a consent by the ABL Secured Parties to any adequate protection
payments using ABL Priority Collateral. In addition, nothing contained herein
shall be deemed to be a consent by any of the ABL Secured Parties to the use of
cash collateral under the Bankruptcy Code, and any use of such cash collateral
shall require the prior written consent of the ABL Representative.

 



 24 

 

 

(c)            All Liens granted to the Fixed Asset Representative or any ABL
Representative in any Insolvency Proceeding, whether as adequate protection or
otherwise, are intended to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement.

 

5.3            Relief From the Automatic Stay . Until the ABL Obligations
Payment Date, the Fixed Asset Representative agrees, on behalf of itself and the
other Fixed Asset Secured Parties that it represents, that none of them will
seek relief from the automatic stay or from any other stay in any Insolvency
Proceeding or take any action in derogation thereof, in each case in respect of
any ABL Priority Collateral, without the prior written consent of the Designated
ABL Representative. Until the Fixed Asset Obligations Payment Date, each ABL
Representative agrees, on behalf of itself and the other ABL Secured Parties
that it represents, that none of them will seek relief from the automatic stay
or from any other stay in any Insolvency Proceeding or take any action in
derogation thereof, in each case in respect of any Fixed Asset Priority
Collateral, without the prior written consent of the Collateral Trustee. In
addition, neither the Fixed Asset Representative nor the ABL Representatives
shall seek any relief from the automatic stay with respect to any Collateral
without providing 10 days’ prior written notice to the other representatives,
unless otherwise agreed by the Designated ABL Representative and the Collateral
Trustee.

 

5.4            Adequate Protection . (a) The Fixed Asset Representative, on
behalf of itself and the other Fixed Asset Secured Parties that it represents,
agrees that, prior to the ABL Obligations Payment Date, so long as the ABL
Representatives and the other ABL Secured Parties comply with Section 5.4(b),
none of them shall object to, contest, or support any other Person objecting to
or contesting, (i) any request by any ABL Representative or the other ABL
Secured Parties for adequate protection of its interest in the Collateral or any
adequate protection provided to any ABL Representative or the other ABL Secured
Parties, (ii) any objection by any ABL Representative or any other ABL Secured
Parties to any motion, relief, action or proceeding based on a claim of a lack
of adequate protection in the Collateral or (iii) the payment of interest, fees,
expenses or other amounts to any ABL Representative or any other ABL Secured
Party under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise;
provided that any action described in the foregoing clauses (i) and (ii) does
not violate Section 5.2. The Fixed Asset Representative, on behalf of itself and
the other Fixed Asset Secured Parties that it represents, further agrees that,
prior to the ABL Obligations Payment Date, none of them shall assert or enforce
any claim under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise
that is senior to or on a parity with the ABL Liens for costs or expenses of
preserving or disposing of any ABL Priority Collateral. Notwithstanding anything
to the contrary set forth in this Section and in Section 5.2(a)(i)(v), but
subject to all other provisions of this Agreement (including, without
limitation, Section 5.2(a)(i)(x) and Section 5.3), in any Insolvency Proceeding,
if the ABL Secured Parties (or any subset thereof) are granted adequate
protection consisting of additional collateral that constitutes ABL Priority
Collateral (with replacement liens on such additional collateral) and
superpriority claims in connection with any ABL DIP Financing or use of cash
collateral, and the ABL Secured Parties do not object to the adequate protection
being provided to them, then in connection with any such ABL DIP Financing or
use of cash collateral the Fixed Asset Representative, on behalf of itself and
any of the Fixed Asset Secured Parties that is represents, may, as adequate
protection of their interests in the ABL Priority Collateral, seek or accept
(and ABL Representatives and the ABL Secured Parties shall not object to)
adequate protection consisting solely of (x) a replacement Lien on the same
additional collateral, subordinated to the Liens securing the ABL Obligations
and such ABL DIP Financing on the same basis as the other Fixed Asset Liens on
the ABL Priority Collateral are so subordinated to the ABL Obligations under
this Agreement and (y) superpriority claims junior in all respects to the
superpriority claims granted to the ABL Secured Parties, provided, however, that
the Fixed Asset Representative shall have irrevocably agreed, pursuant to
Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and the Fixed
Asset Secured Parties that it represents, in any stipulation and/or order
granting such adequate protection, that such junior superpriority claims may be
paid under any plan of reorganization in any combination of cash, debt, equity
or other property having a value on the effective date of such plan equal to the
allowed amount of such claims. Without limiting the foregoing, no Fixed Asset
Secured Party shall directly or indirectly support, and shall affirmatively
object on the record to, any proposed use of ABL Priority Collateral (including
cash collateral) to which the ABL Representative objects. Notwithstanding
anything to the contrary herein, all Proceeds of adequate protection liens and
all other adequate protection payments received by any Fixed Asset Secured Party
shall be subject to application in turnover pursuant to Section 4.1(c).

 



 25 

 

 

(b)            Each ABL Representative, on behalf of itself and the other ABL
Secured Parties that it represents, agrees that, prior to the Fixed Asset
Obligations Payment Date, so long as the Fixed Asset Representative and the
other Fixed Asset Secured Parties comply with Section 5.4(a), none of them shall
object to, contest, or support any other Person objecting to or contesting,
(i) any request by the Fixed Asset Representative or the other Fixed Asset
Secured Parties for adequate protection of its interest in the Collateral or any
adequate protection provided to the Fixed Asset Representative or the other
Fixed Asset Secured Parties, (ii) any objection by the Fixed Asset
Representative or any other Fixed Asset Secured Parties to any motion, relief,
action or proceeding based on a claim of a lack of adequate protection in the
Collateral or (iii) the payment of interest, fees, expenses or other amounts to
the Fixed Asset Representative or any other Fixed Asset Secured Party under
Section 506(b) or 506(c) of the Bankruptcy Code or otherwise; provided that any
action described in the foregoing clauses (i) and (ii) does not violate
Section 5.2. The ABL Representative, on behalf of itself and the other ABL
Secured Parties, further agrees that, prior to the Fixed Asset Obligations
Payment Date, none of them shall assert or enforce any claim under
Section 506(b) or 506(c) of the Bankruptcy Code or otherwise that is senior to
or on a parity with the Fixed Asset Liens for costs or expenses of preserving or
disposing of any Fixed Asset Priority Collateral. Notwithstanding anything to
the contrary set forth in this Section and in Section 5.2(b)(i)(v), but subject
to all other provisions of this Agreement (including, without limitation,
Section 5.2(b)(i)(x) and Section 5.3), in any Insolvency Proceeding, if the
Fixed Asset Secured Parties (or any subset thereof) are granted adequate
protection consisting of additional collateral that constitutes Fixed Asset
Priority Collateral (with replacement liens on such additional collateral) and
superpriority claims in connection with any Fixed Asset DIP Financing or use of
cash collateral, and the Fixed Asset Secured Parties do not object to the
adequate protection being provided to them, then in connection with any such
Fixed Asset DIP Financing or use of cash collateral each ABL Representative, on
behalf of itself and any of the ABL Secured Parties that it represents, may, as
adequate protection of their interests in the Fixed Asset Priority Collateral,
seek or accept (and neither the Fixed Asset Representative nor any Fixed Asset
Secured Party shall object to) adequate protection consisting solely of (x) a
replacement Lien on the same additional collateral, subordinated to the Liens
securing the Fixed Asset Obligations on the same basis as the other ABL Liens on
the Fixed Asset Priority Collateral are so subordinated to the Fixed Asset Liens
under this Agreement and (y) superpriority claims junior in all respects to such
superpriority claims granted to the Fixed Asset Secured Parties, provided,
however, that each ABL Representative shall have irrevocably agreed, pursuant to
Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and the ABL
Secured Parties that it represents, in any stipulation and/or order granting
such adequate protection, that such junior superpriority claims may be paid
under any plan of reorganization in any combination of cash, debt, equity or
other property having a value on the effective date of such plan equal to the
allowed amount of such claims.

 



 26 

 

 

5.5            Avoidance Issues. If any Senior Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of any Loan Party, because such amount was avoided or ordered to be
paid or disgorged for any reason, including without limitation because it was
found to be a fraudulent or preferential transfer, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise (including pursuant to any settlement entered into by an ABL Secured
Party or a Fixed Asset Secured Party in its discretion), then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Obligations
Payment Date shall be deemed not to have occurred. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto. The
Junior Secured Parties agree that none of them shall be entitled to benefit from
any avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.

 

5.6            Asset Dispositions in an Insolvency Proceeding . Neither any
Junior Representative nor any other Junior Secured Party shall, in an Insolvency
Proceeding or otherwise, oppose any sale or disposition of any Senior Collateral
that is supported by the Senior Secured Parties, and the Junior Representative
and each other Junior Secured Party will be deemed to have consented under
Section 363 of the Bankruptcy Code (and otherwise) to any sale of any Senior
Collateral supported by the Senior Secured Parties and to have released their
Junior Liens on such assets, provided that this Section 5.6 shall not apply to
any case of a sale or disposition of Real Property unless the ABL Representative
has received at least 90 days prior notice of the consummation of any such sale.

 

5.7            Other Matters . To the extent that any Senior Representative or
any Senior Secured Party has or acquires rights under Section 363 or Section 364
of the Bankruptcy Code with respect to any of the Collateral on which it has a
Junior Lien, such Senior Representative agrees, on behalf of itself and the
other Senior Secured Parties, not to assert any of such rights without the prior
written consent of the Junior Representative; provided that if requested by the
Junior Representative, such Senior Representative shall timely exercise such
rights in the manner requested by the Junior Representative, including any
rights to payments in respect of such rights.

 



 27 

 

 

5.8            Effectiveness in Insolvency Proceedings . This Agreement, which
the parties hereto expressly acknowledge is a “subordination agreement” under
section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding.

 

Section 6.           Fixed Asset Documents and ABL Documents.

 

(a)            Each Loan Party and the Fixed Asset Representative, on behalf of
itself and the Fixed Asset Secured Parties that it represents, agrees that it
shall not at any time execute or deliver any amendment or other modification to
any of the Fixed Asset Documents in violation of this Agreement.

 

(b)            Each Loan Party and each ABL Representative, on behalf of itself
and the ABL Secured Parties that it represents, agrees that it shall not at any
time execute or deliver any amendment or other modification to any of the ABL
Documents in violation of this Agreement.

 

(c)            In the event the Senior Representative enters into any amendment,
waiver or consent in respect of any of the Senior Security Documents which is
not materially adverse to the Junior Secured Parties for the purpose of adding
to, or deleting from, or waiving or consenting to any departures from any
provisions of, any Senior Security Document or changing in any manner the rights
of any parties thereunder, in each case solely with respect to any Senior
Collateral, then such amendment, waiver or consent shall apply automatically to
any comparable provision of the Comparable Security Document without the consent
of or action by any Junior Secured Party (with all such amendments, waivers and
modifications subject to the terms hereof); provided that, (i) no such
amendment, waiver or consent shall have the effect of removing assets subject to
the Lien of any Junior Security Document, except to the extent that a release of
such Lien is required by Section 4.2, (ii) any such amendment, waiver or consent
that materially and adversely affects the rights of the Junior Secured Parties
and does not affect the Senior Secured Parties in a like or similar manner shall
not apply to the Junior Security Documents without the consent of the Junior
Representative, (iii) no such amendment, waiver or consent with respect to any
provision applicable to the Junior Representative under the Junior Documents
shall be made without the prior written consent of the Junior Representative,
(iv) notice of such amendment, waiver or consent shall be given to the Junior
Representative no later than 30 days after its effectiveness, provided that the
failure to give such notice shall not affect the effectiveness and validity
thereof and (v) such amendment, waiver or modification to the applicable Junior
Security Documents shall be approved by the Borrower in writing.

 

Section 7.           Purchase Options.

 

7.1            Notice of Exercise. (a) Upon the occurrence and during the
continuance of an “Event of Default” under the ABL Documents, if such Event of
Default remains uncured or unwaived for at least sixty (60) consecutive days and
the requisite ABL Lenders have not agreed to forbear from the exercise of
remedies (or, if earlier, within five (5) Business Days after the Designated ABL
Representative notifies the Fixed Asset Representative that it shall exercise
remedies), all or a portion of the Fixed Asset Senior Secured Creditors, acting
as a single group, shall have the option at any time upon five (5) Business
Days’ prior written notice to the ABL Representative to purchase all of the ABL
Obligations from the ABL Secured Parties. Such notice from such Fixed Asset
Secured Creditors to the ABL Representative shall be irrevocable.

 



 28 

 

 

(b)            Upon the occurrence and during the continuance of an “Event of
Default” under the Fixed Asset Documents, if such Event of Default remains
uncured or unwaived for at least sixty (60) consecutive days and the Collateral
Trustee has not agreed to forbear from the exercise of remedies (or, if earlier,
within five (5) Business Days after the Collateral Trustee notifies each ABL
Representative that it shall exercise remedies), all or a portion of the ABL
Creditors, acting as a single group, shall have the option at any time upon five
(5) Business Days’ prior written notice to the Collateral Trustee to purchase
all of the Fixed Asset Obligations from the Fixed Asset Secured Parties. Such
notice from such ABL Creditors to the Collateral Trustee shall be irrevocable.

 

7.2            Purchase and Sale . (a) On the date specified by the relevant
Fixed Asset Secured Parties in the notice contemplated by Section 7.1(a) above
(which shall not be less than five (5) Business Days, nor more than twenty (20)
calendar days, after the receipt by each ABL Representative of the notice of the
relevant Fixed Asset Secured Parties’ election to exercise such option), the ABL
Lenders shall sell to the relevant Fixed Asset Secured Parties, and the relevant
Fixed Asset Secured Parties shall purchase from the ABL Lenders, the ABL
Obligations, provided that, each ABL Representative and the ABL Secured Parties
shall retain all rights to be indemnified or held harmless by the Loan Parties
in accordance with the terms of the ABL Documents but shall not retain any
rights to the security therefor.

 

(b)            On the date specified by the relevant ABL Creditors in the notice
contemplated by Section 7.1(b) above (which shall not be less than five
(5) Business Days, nor more than twenty (20) calendar days, after the receipt by
Collateral Trustee of the notice of the relevant ABL Creditor’s election to
exercise such option), the Fixed Asset Secured Parties shall sell to the
relevant ABL Creditors, and the relevant ABL Creditors shall purchase from the
Fixed Asset Secured Parties, the Fixed Asset Obligations, provided that, the
Collateral Trustee and the Fixed Asset Secured Parties shall retain all rights
to be indemnified or held harmless by the Loan Parties in accordance with the
terms of the Fixed Asset Documents but shall not retain any rights to the
security therefor.

 



 29 

 

 

7.3            Payment of Purchase Price . Upon the date of such purchase and
sale, the relevant Fixed Asset Secured Parties or the relevant ABL Creditors, as
applicable, shall (a) pay to the Designated ABL Representative for the benefit
of the ABL Creditors (with respect to a purchase of the ABL Obligations) or to
the Collateral Trustee for the benefit of the Fixed Asset Secured Parties (with
respect to a purchase of the Fixed Asset Obligations) as the purchase price
therefor the full amount of all the ABL Obligations or Fixed Asset Obligations,
as applicable, then outstanding and unpaid (including principal, interest, fees
and expenses, including reasonable attorneys’ fees and legal expenses but
specifically excluding any prepayment premium, termination or similar fees),
(b) furnish cash collateral to each ABL Representative or the Collateral
Trustee, as applicable, in a manner and in such amounts as the ABL
Representative or the Collateral Trustee, as applicable, determines is
reasonably necessary to secure either, as applicable (x) the ABL Representative,
the ABL Secured Parties, letter of credit issuing banks and applicable
affiliates in connection with any issued and outstanding letters of credit,
hedging obligations and cash management obligations secured by the ABL
Documents, in each case constituting ABL Obligations owing to ABL Secured
Parties represented by it or (y) the Collateral Trustee, the Fixed Asset Secured
Parties, letter of credit issuing banks and applicable affiliates in connection
with any issued and outstanding letters of credit, hedging obligations and cash
management obligations secured by the Fixed Asset Documents, in each case
constituting Fixed Asset Obligations owing to Fixed Asset Secured Parties
represented by it, (c) agree to reimburse either, as applicable (x) each ABL
Representative, the ABL Secured Parties and letter of credit issuing banks for
any loss, cost, damage or expense (including reasonable attorneys’ fees and
legal expenses) in connection with any commissions, fees, costs or expenses
related to any issued and outstanding letters of credit as described above, ACH
transfers and any checks or other payments provisionally credited to the ABL
Obligations, and/or as to which each ABL Representative has not yet received
final payment or (y) the Collateral Trustee, the Fixed Asset Secured Parties and
letter of credit issuing banks for any loss, cost, damage or expense (including
reasonable attorneys’ fees and legal expenses) in connection with any
commissions, fees, costs or expenses related to any issued and outstanding
letters of credit as described above, ACH transfers and any checks or other
payments provisionally credited to the Fixed Asset Obligations, and/or as to
which each Fixed Asset Representative has not yet received final payment,
(d) agree to reimburse the ABL Secured Parties or the Fixed Asset Secured
Parties, as applicable, and with respect to a purchase of the ABL Obligations
letter of credit issuing banks, in respect of indemnification obligations of the
Loan Parties under the ABL Documents or the Fixed Asset Documents, as
applicable, as to matters or circumstances known to the ABL Representative or
the Fixed Asset Representative, as applicable, at the time of the purchase and
sale which would reasonably be expected to result in any loss, cost, damage or
expense (including reasonable attorneys’ fees and legal expenses) to the ABL
Secured Parties, the Fixed Asset Secured Parties or letter of credit issuing
banks, as applicable, and (e) agree to indemnify and hold harmless the ABL
Secured Parties or the Fixed Asset Secured Parties, as applicable, and with
respect to a purchase of the ABL Obligations letter of credit issuing banks,
from and against any loss, liability, claim, damage or expense (including
reasonable fees and expenses of legal counsel) arising out of any claim asserted
by a third party in respect of the ABL Obligations or the Fixed Asset
Obligations, as applicable, as a direct result of any acts by any Fixed Asset
Secured Party or any ABL Secured Party, as applicable, occurring after the date
of such purchase provided that neither the Trurstee (as defined in the
Collateral Trust Agreement) nor the Collateral Trustee shall indemnify any other
Person pursuant to this clause (e). Such purchase price and cash collateral
shall be remitted by wire transfer in federal funds to such bank account as the
Designated ABL Representative or the Collateral Trustee, as applicable, may
designate in writing for such purpose.

 

7.4            Limitation on Representations and Warranties . Such purchase
shall be expressly made without representation or warranty of any kind by any
selling party (or any ABL Representative or the Fixed Asset Representative, as
applicable) and without recourse of any kind, except that the selling party
shall represent and warrant: (a) the amount of the ABL Obligations or Fixed
Asset Obligations, as applicable, being purchased from it, (b) that such ABL
Secured Party or Fixed Asset Secured Party, as applicable, or the Borrower own
the ABL Obligations or Fixed Asset Obligations, as applicable, free and clear of
any Liens or encumbrances and (c) that such ABL Secured Party or Fixed Asset
Secured Party, as applicable, has the right to assign such ABL Obligations or
Fixed Asset Obligations, as applicable, and the assignment is duly authorized.

 



 30 

 

 

Section 8.           Reliance; Waivers; etc.

 

8.1            Reliance . The ABL Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. The Fixed Asset Representative, on
behalf of it itself and the other Fixed Asset Secured Parties that it
represents, expressly waives all notice of the acceptance of and reliance on
this Agreement by the ABL Representative and the other ABL Secured Parties. The
Fixed Asset Documents are deemed to have been executed and delivered, and all
extensions of credit thereunder are deemed to have been made or incurred, in
reliance upon this Agreement. The ABL Representative, on behalf of itself and
the other ABL Secured Parties, expressly waives all notices of the acceptance of
and reliance on this Agreement by the Fixed Asset Representative and the other
Fixed Asset Secured Parties.

 

8.2            No Warranties or Liability . The Fixed Asset Representative and
the ABL Representative acknowledge and agree that neither has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectability or enforceability of any other ABL Document or any
Fixed Asset Document. Except as otherwise provided in this Agreement, the Fixed
Asset Representative and the ABL Representative will be entitled to manage and
supervise the respective extensions of credit to any Loan Party in accordance
with law and their usual practices, modified from time to time as they deem
appropriate.

 

8.3            No Waivers . No right or benefit of any party hereunder shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of such party or any other party hereto or by any noncompliance by any
Loan Party with the terms and conditions of any of the ABL Documents or the
Fixed Asset Documents.

 

Section 9.      Obligations Unconditional . All rights, interests, agreements
and obligations hereunder of the Senior Representative and the Senior Secured
Parties in respect of any Collateral and the Junior Representative and the
Junior Secured Parties in respect of such Collateral shall remain in full force
and effect regardless of:

 

(a)            any lack of validity or enforceability of any Senior Document or
any Junior Document and regardless of whether the Liens of the Senior
Representative and Senior Secured Parties are not perfected or are voidable for
any reason;

 

(b)            any change in the time, manner or place of payment of, or in any
other terms of, all or any of the Senior Obligations or Junior Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof or any refinancing, whether by course of conduct or otherwise, of
the terms of any Senior Document or any Junior Document;

 

(c)            any exchange, release or lack of perfection of any Lien on any
Collateral or any other asset, or any amendment, waiver or other modification,
whether in writing or by course of conduct or otherwise, of all or any of the
Senior Obligations or Junior Obligations or any guarantee thereof;

 

(d)            the commencement of any Insolvency Proceeding in respect of any
Loan Party; or

 



 31 

 

 

(e)            any other circumstances which otherwise might constitute a
defense available to, or a discharge of, any Loan Party in respect of any
Secured Obligation or of any Junior Secured Party in respect of this Agreement,

 

Section 10.         Miscellaneous.

 

10.1         Rights of Subrogation . The Fixed Asset Representative, for and on
behalf of itself and the Fixed Asset Secured Parties that it represents, agrees
that no payment to any ABL Representative or any ABL Secured Party pursuant to
the provisions of this Agreement shall entitle the Fixed Asset Representative or
any Fixed Asset Secured Party to exercise any rights of subrogation in respect
thereof until the ABL Obligations Payment Date. Following the ABL Obligations
Payment Date, each ABL Representative agrees to execute such documents,
agreements, and instruments as the Fixed Asset Representative or any Fixed Asset
Secured Party may reasonably request to evidence the transfer by subrogation to
any such Person of an interest in the ABL Obligations resulting from payments to
such ABL Representative by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by the ABL Representative are paid by such Person upon request for
payment thereof. Each ABL Representative, for and on behalf of itself and the
ABL Secured Parties that it represents, agrees that no payment to the Fixed
Asset Representative or any Fixed Asset Secured Party pursuant to the provisions
of this Agreement shall entitle such ABL Representative or any ABL Secured Party
to exercise any rights of subrogation in respect thereof until the Fixed Asset
Obligations Payment Date. Following the Fixed Asset Obligations Payment Date,
the Fixed Asset Representative agrees to execute such documents, agreements, and
instruments as the ABL Representative or any ABL Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Fixed Asset Obligations resulting from payments to the Fixed
Asset Representative by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by the Fixed Asset Representative are paid by such Person upon request
for payment thereof.

 

10.2         Further Assurances . Each of the Fixed Asset Representative and the
ABL Representative will, at any time and from time to time, promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that the other party may reasonably request,
in order to protect any right or interest granted or purported to be granted
hereby or to enable each ABL Representative or the Fixed Asset Representative to
exercise and enforce its rights and remedies hereunder; provided, however, that
no party shall be required to pay over any payment or distribution, execute any
instruments or documents, or take any other action referred to in this
Section 10.2, to the extent that such action would contravene any law, order or
other legal requirement or any of the terms or provisions of this Agreement, and
in the event of a controversy or dispute, such party may interplead any payment
or distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this
Section 10.2.

 

10.3         Conflicts . In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document or any Fixed Asset
Document, the provisions of this Agreement shall govern; provided, however, that
solely among the Fixed Asset Secured Parties the Collateral Trust Agreement
shall govern in the event of any conflict.

 



 32 

 

 

10.4         Continuing Nature of Provisions . Subject to Section 5.5, this
Agreement shall continue to be effective, and shall not be terminable by any
party hereto, until the earlier of (i) the ABL Obligations Payment Date and
(ii) the Fixed Asset Obligations Payment Date; provided that if a Replacement
ABL Agreement or Additional Fixed Asset Document, as applicable, is entered into
following such termination, the relevant Secured Parties agree to, upon the
request of any Loan Party, restore this Agreement on the terms and conditions
set forth herein until the earlier to occur of the next following ABL
Obligations Payment Date or Fixed Asset Obligations Payment Date. This is a
continuing agreement and the ABL Secured Parties and the Fixed Asset Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, any Loan Party on the faith
hereof. In furtherance of the foregoing:

 

(a)           Upon receipt of a notice from the Loan Parties stating that the
Loan Parties (or any of them) have entered into a Replacement ABL Agreement
(which notice shall include the identity of the new ABL Representative, if
applicable), the Fixed Asset Representative shall promptly (i) enter into such
documents and agreements (including amendments or supplements to this Agreement)
as the Loan Parties or the new ABL Representative shall reasonably request in
order to provide to the new ABL Representative or the applicable new ABL Secured
Parties the rights contemplated hereby, in each case consistent in all material
respects with the terms of this Agreement, (ii) deliver to the new ABL
Representative any ABL Priority Collateral held by it, together with any
necessary endorsements (or otherwise allow the new ABL Representative to obtain
control of such ABL Priority Collateral), and (iii) take such other actions as
the Loan Parties or the new ABL Representative may reasonably request to provide
the new ABL Representative or the applicable ABL Creditors the benefits of this
Agreement. The new ABL Representative shall agree in a writing addressed to the
Fixed Asset Representative to be bound by the terms of this Agreement, and

 

(b)           Upon receipt of a notice from the Loan Parties stating that the
Loan Parties (or any of them) have entered into an Additional Fixed Asset
Document (which notice shall include the identity of the new Fixed Asset
Representative, if applicable), the ABL Representative shall promptly (i) enter
into such documents and agreements (including amendments or supplements to this
Agreement) as the Loan Parties or the new Fixed Asset Representative shall
reasonably request in order to provide to the new Fixed Asset Representative or
the applicable new Fixed Asset Secured Parties the rights contemplated hereby,
in each case consistent in all material respects with the terms of this
Agreement, (ii) deliver to the new Fixed Asset Representative any Fixed Asset
Priority Collateral held by it together with any necessary endorsements (or
otherwise allow the new Fixed Asset Representative to obtain control of such
Fixed Asset Priority Collateral), and (iii) take such other actions as the Loan
Parties or the new Fixed Asset Representative may reasonably request to provide
the new Fixed Asset Representative or the applicable Fixed Asset Secured Parties
the benefits of this Agreement. The new Fixed Asset Representative shall agree
in a writing addressed to the ABL Representative to be bound by the terms of
this Agreement.

 

10.5        Amendments; Waivers . (a) No amendment or modification of or
supplement to any of the provisions of this Agreement shall be effective unless
the same shall be in writing and signed by the ABL Representative and the Fixed
Asset Representative, and, in the cases of amendments or modifications of or
supplements to this Agreement that directly or indirectly affect the rights or
duties of any Loan Party, including amendments or modifications of Sections
2.6(b), 3.5, 3.6, 4.2, 6, 10.4, 10.5, 10.7 or 10.8 that indirectly or directly
affect the rights or duties of any Loan Party, such Loan Party.

 



 33 

 

 

(b)           It is understood that the ABL Representative and the Fixed Asset
Representative, without the consent of any other ABL Secured Party or Fixed
Asset Secured Party, may in their discretion determine that a supplemental
agreement (which may take the form of an amendment and restatement of this
Agreement) is necessary or appropriate to facilitate having additional
indebtedness or other obligations (“Additional Debt”) of any of the Loan Parties
become ABL Obligations or Fixed Asset Obligations, as the case may be, under
this Agreement, which supplemental agreement shall specify whether such
Additional Debt constitutes ABL Obligations or Fixed Asset Obligations,
provided, that such Additional Debt is permitted to be incurred by the ABL
Agreement and each Fixed Asset Document then extant, and is permitted by such
agreements to be subject to the provisions of this Agreement as ABL Obligations
or Fixed Asset Obligations, as applicable.

 

(c)        Additional Debt Documents.      (1) To the extent, but only to the
extent, permitted by the provisions of the ABL Documents and the Fixed Asset
Documents, the Borrowers may incur or issue and sell one or more series or
classes of Indebtedness under credit agreements, debt facilities, indentures
and/or commercial paper facilities that the Company designates as an Additional
ABL Agreement. In order to so designate any credit agreements, debt facilities,
indentures and/or commercial paper facilities as an Additional ABL Agreement
such credit agreements, debt facilities, indentures and/or commercial paper
facilities must satisfy the requirements of the definition of Additional ABL
Agreement and the Company must deliver to each of the other parties hereto
(other than any Loan Party) a designation in substantially the form of Annex III
hereto. Additionally solely in the case of any Additional ABL Agreement, the
agent or representative under such Additional ABL Agreement shall have executed
and delivered to each other representative party hereto a joinder agreement in
substantially the form of Annex II hereto whereby such new representative agrees
to be bound by the terms of this Agreement and represents and warrants that the
Additional ABL Agreement provides that the claimholders thereunder will be
subject to and bound by the provisions of this Agreement. (2)  To the extent,
but only to the extent, permitted by the provisions of the ABL Documents, the
Fixed Asset Documents and the Collateral Trust Agreement, the Borrowers may
incur Additional Fixed Asset Debt.

 

10.6         Information Concerning Financial Condition of the Loan Parties .
Each of the Fixed Asset Representative and the ABL Representative hereby assume
responsibility for keeping itself informed of the financial condition of the
Loan Parties and all other circumstances bearing upon the risk of nonpayment of
the ABL Obligations or the Fixed Asset Obligations. The Fixed Asset
Representative and the ABL Representative hereby agree that

no party shall have any duty to advise any other party of information known to
it regarding such condition or any such circumstances (except as otherwise
provided in the ABL Documents and Fixed Asset Documents). In the event the Fixed
Asset Representative or the ABL Representative, in its sole discretion,
undertakes at any time or from time to time to provide any information to any
other party to this Agreement, it shall be under no obligation (a) to provide
any such information to such other party or any other party on any subsequent
occasion, (b) to undertake any investigation not a part of its regular business
routine, or (c) to disclose any other information.

 



 34 

 



 

10.7         Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

10.8         Submission to Jurisdiction; JURY TRIAL WAIVER. (a) Each ABL Secured
Party, each Fixed Asset Secured Party and each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each such party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each such party agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the any
ABL Secured Party or Fixed Asset Secured Party may otherwise have to bring any
action or proceeding against any Loan Party or its properties in the courts of
any jurisdiction.

 

(b)           Each ABL Secured Party, each Fixed Asset Secured Party and each
Loan Party hereby irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so (i) any objection it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in paragraph (a) of this
Section and (ii) the defense of an inconvenient forum to the maintenance of such
action or proceeding.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.9. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

(d)           EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

10.9         Notices. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given shall be in
writing and may be personally served, telecopied, or sent by overnight express
courier service or United States mail and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of a telecopy or
five days after deposit in the United States mail (certified, with postage
prepaid and properly addressed). For the purposes hereof, the addresses of the
parties hereto (until notice of a change thereof is delivered as provided in
this Section 10.9) shall be as set forth below each party’s name on the
signature pages hereof, any Joinder Agreement hereto, or, as to each party, at
such other address as may be designated by such party in a written notice to all
of the other parties. Notices or other communications required or permitted
herein may be delivered or furnished between the Company and the ABL
Representative using Electronic Systems (as defined in the ABL Agreement) in
accordance with the provisions of Section 9.01(b) of the ABL Agreement which
shall be incorporated by reference in this Agreement as if references to
“Administrative Agent” was to the ABL Representative and references to
“hereunder” was to this Agreement, respectively.

 



35

 

 

10.10       Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and each of the ABL Secured
Parties and Fixed Asset Secured Parties and their respective successors and
assigns, and nothing herein is intended, or shall be construed to give, any
other Person any right, remedy or claim under, to or in respect of this
Agreement or any Collateral.

 

10.11       Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

10.12       Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

10.13       Other Remedies. For avoidance of doubt, it is understood that
nothing in this Agreement shall prevent any ABL Secured Party or any Fixed Asset
Secured Party from exercising any available remedy to accelerate the maturity of
any indebtedness or other obligations owing under the ABL Documents or the Fixed
Asset Documents, as applicable, or to demand payment under any guarantee in
respect thereof.

 



36

 

 

10.14       Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement and/or any document,
amendment, approval, consent, information, notice (including, for the avoidance
of doubt, any notice delivered pursuant to Section 10.9), certificate, request,
statement, disclosure or authorization related to this Agreement and/or the
transactions contemplated hereby and/or thereby (each an “Ancillary Document”)
that is an Electronic Signature transmitted by telecopy, e-mailed .pdf or any
other electronic means that reproduces an image of an actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement and/or such Ancillary Document, as applicable. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
this Agreement and/or such Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be provided that nothing
herein shall require any ABL Representative or the Fixed Asset Representative to
accept Electronic Signatures in any form or format without its prior written
consent and pursuant to procedures approved by it; provided, further, without
limiting the foregoing, (i) to the extent the ABL Representative or the Fixed
Asset Representative has agreed to accept any Electronic Signature, such ABL
Representative or the Fixed Asset Representative shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of any other party
hereto without further verification thereof and without any obligation to review
the appearance or form of any such Electronic Signature and (ii) upon the
request of the ABL Representative or Fixed Asset Representative, any Electronic
Signature shall be promptly followed by a manually executed counterpart. Without
limiting the generality of the foregoing, (i) each of the parties hereto hereby
agrees that, for all purposes, including without limitation, in connection with
any workout, restructuring, enforcement of remedies, bankruptcy proceedings or
litigation among any of the parties hereto, Electronic Signatures transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page and/or any electronic images of this Agreement
and/or any Ancillary Document (including with respect to any signature
pages thereto) shall have the same legal effect, validity and enforceability as
any paper original, (ii) each ABL Representative or the Fixed Asset
Representative may, at its option, create one or more copies of this Agreement
and/or any Ancillary Document in the form of an imaged electronic record in any
format, which shall be deemed created in the ordinary course of such Person’s
business, and destroy the original paper document (and all such electronic
records shall be considered an original for all purposes and shall have the same
legal effect, validity and enforceability as a paper record), (iii) each of the
parties hereto hereby waives any argument, defense or right to contest the legal
effect, validity or enforceability of this Agreement and/or any Ancillary
Document based solely on the lack of paper original copies of this Agreement
and/or any Ancillary Document, including with respect to any signature
pages thereto and (iv) each of the parties hereto hereby waives any claim
against any ABL Representative or the Fixed Asset Representative and their
respective Affiliates and the respective directors, officers, employees, agents
and advisors of the ABL Representative or Fixed Asset Representative and ABL
Representative's or Fixed Asset Representative's Affiliates for any liabilities
arising solely from the ABL Representative's or Fixed Asset Representative’s
reliance on or use of Electronic Signatures and/or transmissions by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page, including any liabilities arising as a result of the
failure of any party hereto to use any available security measures in connection
with the execution, delivery or transmission of any Electronic Signature. This
Agreement shall become effective when it shall have been executed by each party
hereto. Solely as among the Fixed Asset Secured Parties, in the event of any
conflict between this Agreement and the Fixed Asset Intercreditor Agreement, the
Fixed Asset Pari Passu Intercreditor Agreement shall govern and control. Solely
as among the ABL Secured Parties, in the event of any conflict between this
Agreement and the ABL Intercreditor Agreement, the ABL Intercreditor Agreement
shall govern and control.

 

10.15       Additional Loan Parties. The Company shall cause each Person that
becomes a Loan Party after the date hereof to become a party to this Agreement
by execution and delivery by such Person of a Joinder Agreement.

 

10.16       Collateral Trustee. U.S. Bank National Association is executing this
Agreement, not in its individual capacity but solely as Collateral Trustee under
that certain Collateral Trust Agreement, dated as of July 8, 2020. In acting
hereunder the Collateral Trustee shall have the rights, protections and
immunities granted to it under that certain Collateral Trust Agreement.

 



37

 

 

[SIGNATURE PAGES TO FOLLOW]

 



38

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  JPMORGAN CHASE BANK, N.A., as ABL   Representative for and on behalf of the
ABL   Secured Parties     By: /s/ John Morrone   Name: John Morrone   Title:    
Authorized Officer     Address for Notices:     JPMorgan Chase Bank, N.A.   10
S. Dearborn St.   Chicago, Illinois 60603   Attention: John Morrone   Telecopy
No.: (312) 548-1943

 

Signature Page to
Winnebago Industries, Inc. Intercreditor Agreement

 



39

 

 

  U.S. BANK NATIONAL ASSOCIATION, as   Collateral Trustee for and on behalf of
the Notes   Creditors     By: /s/ Linda Garcia   Name:  Linda Garcia   Title:
Vice President     Address for Notices:     U.S. Bank National Association   190
S. LaSalle Street 10th Floor   Chicago, IL 60603   Attention: Corporate
Administration   Telecopy No: 312-332-8008   Email Address:
linda.garcia@usbank.com

 

Signature Page to
Winnebago Industries, Inc. Intercreditor Agreement

 



40

 

 

  Winnebago Industries, Inc.     By: /s/ Bryan Hughes   Name: Bryan Hughes  
Title: Chief Financial Officer       Winnebago of Indiana, LLC     By: /s/ Bert
Jameson   Name: Bert Jameson   Title: Treasurer     Grand design rv, llc     By:
/s/ Bert Jameson   Name: Bert Jameson   Title: Treasurer     OCTAVIUS
CORPORATION     By: /s/ Bryan Hughes   Name: Bryan Hughes   Title: Chief
Financial Officer     NEWMAR CORPORATION     By: /s/ Bert Jameson   Name: Bert
Jameson   Title: Treasurer     Address for Notices:       Winnebago
Industries, Inc.   13200 Pioneer Trail, Suite 150   Eden Prairie, MN 55347  
Attention: Bert Jameson, Treasurer   Email: hijameson@winnebagoind.com

 



41

 

 

ANNEX I

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [___________], is
executed by ________________________________, a _________________ (the “New
Subsidiary”) in favor of JPMORGAN CHASE BANK, N.A. (the “ABL Representative”)
and U.S. Bank National Association (the “Collateral Trustee”), under that
certain Intercreditor Agreement (the “Intercreditor Agreement”), dated as of
July 8, 2020 among the ABL Representative, Winnebago Industries, Inc. and each
of the other Loan Parties party thereto. All capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Intercreditor
Agreement.

 

The New Subsidiary, for the benefit of the ABL Representative and the Collateral
Trustee, hereby agrees as follows:

 

1.            The New Subsidiary hereby acknowledges the Intercreditor Agreement
and acknowledges, agrees and confirms that, by its execution of this Agreement,
the New Subsidiary will be deemed to be a Loan Party under the Intercreditor
Agreement and shall have all of the obligations of a Loan Party thereunder as if
it had executed the Intercreditor Agreement. The New Subsidiary hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Intercreditor Agreement.

 

2.            The address of the New Subsidiary for purposes of Section 10.9 of
the Intercreditor Agreement is as follows:

 

__________________________

 

__________________________

 

__________________________

 

3.            THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE NEW
SUBSIDIARY HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, as of the day and year first above written.

 

  [NEW SUBSIDIARY]     By:                     Name:   Title:

 



42

 

 

ANNEX II

 

[FORM OF] JOINDER AGREEMENT NO. [ ] dated as of [      ], 20[  ] to the
INTERCREDITOR AGREEMENT, dated as of July 8, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), made between JPMORGAN CHASE BANK, N.A. (the “ABL Representative”)
and U.S. Bank National Association (the “Collateral Trustee”), under that
certain Intercreditor Agreement (the “Intercreditor Agreement”), dated as of
July 8, 2020 among the ABL Representative, Winnebago Industries, Inc. and each
of the other Loan Parties party thereto.

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

 

As a condition to the ability of the Company to incur additional ABL Obligations
under an Additional ABL Agreement (such additional ABL Obligations, the
“Additional ABL Debt”) after the date of the Intercreditor Agreement and to
secure such Additional ABL Debt and related additional ABL Obligations with a
lien on the Collateral and to have such Additional ABL Debt and related
additional ABL Obligations guaranteed by the Loan Parties, in each case under
and pursuant to the applicable Additional ABL Agreement, the ABL Representative
in respect of such Additional ABL Debt and related additional ABL Obligations is
required to become an ABL Representative under, and the related ABL Secured
Parties in respect thereof are required to become subject to and bound by, the
Intercreditor Agreement. Section 10.5 of the Intercreditor Agreement provides
that such additional ABL Representative may become an ABL Representative under,
and such ABL Secured Parties in respect thereof may become subject to and bound
by, the Intercreditor Agreement pursuant to the execution and delivery by the
additional ABL Representative of an instrument in the form of this Joinder
Agreement. The undersigned additional ABL Representative (the “New
Representative”) is executing this Joinder Agreement in accordance with the
requirements of the Intercreditor Agreement.

 

Accordingly, the New Representative agrees as follows:

 

1.            Accession to the Intercreditor Agreement. In accordance with the
Intercreditor Agreement, the New Representative by its signature below becomes
an ABL Representative under, and the related ABL Secured Parties that it
represents become subject to and bound by, the Intercreditor Agreement with the
same force and effect as if the New Representative had originally been named
therein as an ABL Representative, and the New Representative, on behalf of
itself and each other ABL Secured Party that it represents, hereby agrees to all
the terms and provisions of the Intercreditor Agreement applicable to it as an
ABL Representative and to the related ABL Secured Parties that it represents as
ABL Secured Parties. Each reference to a “ABL Representative” in the
Intercreditor Agreement shall be deemed to include the New Representative and
each reference to “ABL Secured Parties” shall include the related ABL Secured
Parties represented by such New Representative. The Intercreditor Agreement is
hereby incorporated herein by reference.

 



43

 

 

2.             Representations and Warranties. The New Representative represents
and warrants to the other Collateral Agents and Secured Parties that (i) it has
full power and authority to enter into this Joinder Agreement, in its capacity
as agent, (ii) this Joinder Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms and the terms of the
Intercreditor Agreement and (iii) the Additional ABL Agreement relating to such
additional ABL Obligations provide that, upon the New Representative’s entry
into this Agreement, the related ABL Secured Parties] in respect of such
additional ABL Obligations will be subject to and bound by the provisions of the
Intercreditor Agreement as ABL Secured Parties.

 

3.             Counterparts. This Joinder Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Joinder Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually signed counterpart of
this Joinder Agreement.

 

4.             Full Force and Effect. Except as expressly supplemented hereby,
the Intercreditor Agreement shall remain in full force and effect.

 

5.             Section Headings. Section heading used in this Joinder Agreement
are for convenience of reference only and are not to affect the construction
hereof or to be taken in consideration in the interpretation hereof.

 

6.             Governing Law. THIS JOINDER AGREEMENT, AND ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS JOINDER AGREEMENT (WHETHER
ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT
GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE
LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR PRIORITY OF THE
SECURITY INTERESTS IN THE COLLATERAL).

 

7.             Severability. Any provision of this Joinder Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and in the Intercreditor Agreement,
and any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties hereto shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to those of the invalid, illegal or
unenforceable provisions.

 

8.             Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.9 of the Intercreditor Agreement.
All communications and notices to the New Representative shall be given to it at
the address set forth below its signature hereto.

 

9.             Miscellaneous. The provisions of Section 10 of the Intercreditor
Agreement will apply with like effect to this Joinder Agreement.

 

[Remainder of this page intentionally left blank]

 



44

 

 

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder
Agreement to the Intercreditor Agreement as of the day and year first above
written.

 

  [NAME OF NEW REPRESENTATIVE],   as [                ] for the holders of  
[                                  ]   By:       Name:     Title:   Address for
notices:                 Attention of:                 Telecopy:         Receipt
of the foregoing acknowledged:   [NAME OF APPLICABLE REPRESENTATIVE],   as
[Insert title of Representative]   By:       Name:     Title:

 



45

 

 

ANNEX III

 

[FORM OF] DESIGNATION NO. [ ] (this “Designation”) dated as of [      ], 20[  ]
with respect to the INTERCREDITOR AGREEMENT dated as of July 8, 2020 (the “ABL
Intercreditor Agreement”), among JPMorgan Chase Bank, N.A. as Existing ABL
Representative and U.S. Bank National Association as Collateral Trustee and the
additional agents from time to time a party thereto, and acknowledged and agreed
to by Winnebago Industries, Inc., an Iowa corporation (the “Company”) and
certain subsidiaries of the Company (each a “Grantor”).

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the ABL Intercreditor Agreement.

 

This Designation is being executed and delivered in order to designate the below
described credit agreement, debt facility, indenture and/or commercial paper
facility as an [Additional ABL Agreement]/[Additional Fixed Asset Document]
entitled to the benefit of and subject to the terms of the ABL Intercreditor
Agreement.

 

The undersigned, the duly appointed [specify title of Responsible Officer] of
the Company hereby certifies on behalf of the Company that:

 

Section 1.              [Insert name of the Company or other Grantor] intends to
enter into [describe new debt facility] (the “New Debt Facility”) which New Debt
Facility satisfies all requirements of the ABL Intercreditor Agreement to be an
[Additional ABL Agreement]/[Additional Fixed Asset Document] and it hereby
designated as such.

 

Section 2.              The incurrence of the Indebtedness under the New Debt
Facility is permitted by each applicable ABL Document and Fixed Asset Document.

 

Section 3.               The name and address of the Agent for such New Debt
Facility is:

 

  [Insert name and all capacities; Address]     Telephone:
     ___________________     Fax:                    Email           Email:    
                                       

 

[Remainder of this page intentionally left blank]

 



46

 

 

                IN WITNESS WHEREOF, the Company has duly executed this
designation as of the day and year first above written.

 

  WINNEBAGO INDUSTRIES, INC.     By
                                                      Name:   Title:

 



47

 